BOSS MINING Sprl

(B.M. Sprl)

CONVENTION DE JOINT VENTURE
N° 997/19169/SG/GC/2009 ENTRE

GECAMINES ET CAMEC
« PARTENARIAT BOSS MINING Spri »

Mars 2009

03 "Ar 2009
\
VENTION DE JOINT VENTURE

ENTRE

LA GENERALE DES CARRIERES ET DES MINES

ET

CENTRAL AFRICAN MINING AND EXPLORATION COMPANY PLC

RELATIF

A L'EXPLOITATION DES GISEMENTS CUPRO COBALTIFERES LOCALISES
DANS LES PERIMETRES COUVERTS PAR LES PE 463, PE 467, PE 468, PE 469 et
PE 2589

N° 987/19169/SG/GC/2009

Mars 2009

LETTEIRNRRENSENRESENS ES

TABLE DES MATIÈRES

TT T

.: FUSION
ARTICLE 4. : APPORTS ET OBLIGATIONS DES PARTIE,
TITRE II: CAPITAL SOCIAL ET PARTS SOCIALES DE BM Spri …
ARTICLE 5. : CAPITAL SOCIAL... .16
TITRE IV: ETUDE DE FAISABILITÉ.
ARTICLE 6.: ETUDE DE FAISABILITE.
TITRE V FINANCEMENT ET REALISATION DU PROJET MINIER
ARTICLE 7. :DELAIS ET FINANCEMENT
TITRE VI: DUREE DE LA CONVENTION DE JV.
ARTICLE 8.: DUREE DE LA CONVENTION DE JV, MODALT

LIQUIDATION

TITRE VIT: STIPULATIONS, DECLARATIONS ET GARANTIES DES PARTIES.
ARTICLE 9.: STIPULATIONS DECLARATIONS ET GARANTIES ..
ARTICLE 10.: MISE EN OEUVRE DES DISPOSITIONS CONCER:

TITRE VII: ASSEMBLEE GENERALE
ARTICLE 11 : POUVOIRS DE L’'ASSEMBLEE GENERALE
ARTICLE 12 : ASSEMBLEE GENERALE ANNUELLE
ARTICLE 13 : ASSEMBLEE GENERALE EXTRAORDINAIRE
ARTICLE 14 : CONVOCATIONS ET ORDRE DU JOUR DE L’ASSEMBLEE

ARTICLE 16 : BUREAU DE L'ASSEMBLEE GENERALE.

ARTICLE 17 : QUORUM DE SIEGE ET DE DECISION.
TITREIX: ADMINISTRATION DE BM sprl.
ARTICLE 18 : ADMINISTRATION DE BM Sprl
ARTICLE 19 : COMPOSITION ET CONDITION:
DU CONSEIL DE GERANCE
ARTICLE 20 : FONCTIONS DU CONSEIL DE GERANCE..
ARTICLE 21 : BUREAU DU CONSEIL DE GERANCE...
ARTICLE 22 : GESTION JOURNALIERE - COMITE DE |
ARTICLE 23 : MODALITES DES REUNIONS DU CONSEIL DE GERANC
ARTICLE 24:  RESPONSABILITE DES MEMBRES DU CONSEIL DÉ:
ARTICLE 25 : INDEMNITÉS DES MEMBRES DU CONSEIL DE GÉÏKA
ARTICLE 26 : PROGRAMME ET BUDGET
ARTICLE 27 : ACTIONS JUDICIAIRES . D.
ARTICLE 28 : INDEMNISATION re,
ARTICLE 29 : COMMISSAIRES AUX COMPTES ET CONTROLE
TITREX: LE PERSONNEL DE BM Sprl
ARTICLE 30 : GENERALITES

Convention de joint-venture BM Spri mars 2008 2 sur 49 4
LE EF ERE SEE EEE ET

ARTICLE 31 :
G

ARTICLE 32 :
ARTICLE 33 :
ARTICLE 34 :
ARTICLE 35 :

ARTICLE 37: DROIT APPLICABLE ET REGLEMENT DES LITIGES OU

DIFFERENDS …….
ARTICLE 38 : FORCE MAJEURE.
ARTICLE 39 : CLAUSE D'EQUITE
ARTICLE 40 : NOTIFICATIONS ….
ARTICLE 41 : CONFIDENTIALITE DES INFORMATIONS.
ARTICLE 42 : TAXES ET IMPOTS
ARTICLE 43 : COMMISSARIAT AUX COMPTES ET AUDIT...
ARTICLE 44 : DISPOSITIONS DIVERSES
ARTICLE 46 : ENTREE EN VIGUEUR.

Convention de joint-venture BM Sprt

/ mars 2009 3 sur 49
LEE

N

CONVENTION DE JOINT VENTURE

2x

Cuë ag

LA GENERALE DES CARRIERES ET DES MINES, en abrégé « GECAMINES », en
sigle « GCM » , entreprise publique de droit congolais créée par Décret n°049 du 7 novembre
1995 , enregistrée au nouveau registre de commerce de Lubumbashi sous le n°453 et ayant
son siège social au 419, boulevard Kamanyola à Lubumbashi, République Démocratique du
Congo, représentée aux fins des présentes par Messieurs ASSUMANI SEKIMONYO et
Paul FORTIN, respectivement Président du Conseil d'Administration et Administrateur
Délégué Général, ci-après dénommée « GECAMINES », d’une part,

Et

d'autre part,

CENTRAL AFRICAN MINING AND EXPLORATION COMPANY PLC, société
constituée selon la législation britannique et y immatriculée sous le n° 4232247 et ayant son
siège social au Millenium Bridge House, 2 Lambeth Hill, London, EC 4v 4 AJ, ici représentée

par Monsieur Laurent DECALION, porteur d’une procuration spéciale délivrée par les
organes statutaires de CAMEC PX, ci-après dénommée « CAMEC Ple » ;

ci-après collectivement dénommées « Parties » ou individuellement « Partie » ;

PREAMBULE

>

Attendu que GECAMINES et CAMEC Ple ont signé, en date du 29 février 2008,
l'Accord d’Associés n° 843/22636/SG/GC/2008, (ci-après « Accord d’Associés BM »)
pour remettre en œuvre les accords du 25 février 2004 et pour relancer les activités de
BOSS MINING Spri (ci-après BM Sprl), après régularisation des conditions juridiques
d'exploitation et après définition de nouvelles conditions commerciales conformément au
Protocole d’Entente du 24 janvier 2008 ;

B. Attendu que GECAMINES et TREMALT LTD ont signé, en date du
l’Accord d’Associés n° 843/22637/SG/GC/2008 (ci-après « Accord d
pour remettre en œuvre les accords du 25 février 2004 et pour rel:
SAVANNAH MINING Sprl (ci-après « SVM Sprl») après régularisét
juridiques d'exploitation et après définition de nouvelles condifièns
conformément au Protocole d’Entente du 24 janvier 2008 ;

C. Attendu que GECAMINES, CAMEC Ple et TREMALT LTD ont signé>
février 2008, l’Accord d’Associés n° 843/22638/SG/GC/2008 (ci-après

Convention de joint-venture BM Sprl mars 2009 4 sur 49 74
d'Associés MM») pour remettre en œuvre les accords du 25 février 2004 et pour relancer

les activités de MUKONDO MINING Sprl (ci-après « MM Sprl») après régularisation

des conditions j ga exploitation et après définition de nouvelles conditions
tocole d’Entente du 24 janvier 2008 ;

engagement CA Le H ol) d’Associés sus évoqués , notamment (i) la cession à
GECAMINES dei Apte da /l'artsfs Sociales dans BM Spri détenues par CAMEC Ple, (ii)

i ÿ % des Parts Sociales dans SVM Sprl détenues par
Sprl, (iii) la cession, par BM Sprl et SVM Spri, à
GECAMINES de s Parts Sociales dans MM Spri, (iv) la cession par
GECAMINES à BM Sprl des permis d’exploitation PE 467 et PE 469, {v) la cession à
SVM Sprl des permis d’exploitation PE 463 et PE 468, (vi) la cession à MM Spri du
permis d'exploitation PE 2589 et (vii) le paiement, par CAMEC Plc et TREMALT LTD,
à GECAMINES d’un pas de porte de 2.000.000 (deux millions) USS ;

E. Attendu que dans les mêmes Accords sus-évoqués, les Parties ont convenu de rechercher
une solution définitive en vue de régler la problématique de l'exploitation des Rejets de
Kakanda, en due considération des engagements de GECAMINES envers PTM Minerals
et BM Spr! ;

F. Attendu que les Parties aux Accords d'Associés susmentionnés ont convenu de
perfectionner ces accords pour y intégrer toutes les questions non expressément traitées
ou non suffisamment traitées, notamment le paiement des royalties, l'affectation des
dividendes, les modalités de financement des projets miniers, le droit de préemption des
Parts Sociales des Associés, la cession des Accords aux tiers, la clause d'équité, la
direction de la société, la résiliation de ces accords, les règles sur la tenue de la
comptabilité, la substitution d'employeur en cas de transformation de BM Sprl, SVM Sprl
et MM Spri.

G. Attendu que CAMEC Pile a, par sa lettre du 8 juillet 2008, informé GECAMINES qu’elle
a absorbé totalement TREMALT LTD à la date du 30 mai 2008 ;

H. Attendu que CAMEC Ple a, par sa lettre du 30 juillet 2008, informé GECAMINES qu’en
exécution des dispositions des Accords d’Associés BM Sprl, SVM Sprl et MM Spri, elle
a levé l'option de fusionner SVM Spri, MM Sprl et BM Spri en faisant absorber les deux
premières par BM Spri. ;

J.._ Considérant les comptes à consolider au 1“ janvier 2008 (i) après la date de clôture des
comptes, au 31 décembre 2007, de SVM Sprl, de MM Spri et de BM Spri, (ii) après

£ { Convention de joint-venture BM Sprl / À mars 2009 5 sur 49 74

RRELIERREREREIE EIRE R.
disposition, en Assemblées Générales particulières, des résultats d’exploitation

notamment p pncerne d'éventuelles pertes d’exploitation enregistrées par
chacune déé, à Wérées (iii) avant la transformation de BM Sprl pour les
besoins deJä on de JV :

K. Qu'il yla 1 pe nouvelle convention de JV en vue d'organiser le
fonctiontee ; après l’absorption de SVM Sprl et de MM Sprl,

des Articles 14.2 et 17.1 de l'Accord d’Associés BM

L. Vu l’Arrêté Ministériel n° 2745/CAB.MIN/MINES/01/2007 du 20 avril 2007 portant
mise sur pied de ia commission ministérielle chargée de la revisitation des contrats
miniers ;

M. Vu l’Arrêté Interministériel n°  007/CAB.MIN.PORTEFEUILLE/01/2007 et
n° 2836/CAB.MINES/01/2007 du 12/05/2007 portant mesures conservatoires préalables
à la relecture des contrats de partenariat des entreprises publiques et paraétatiques
minières ;

N. Vu le rapport des travaux de la commission de revisitation des contrats miniers rendu
public en novembre 2007 ;

©. Attendu que les Parties sont tenues de prendre en compte les Termes de Référence et
«exigences du Gouvernement » résultant des travaux de revisitation des contrats de
partenariat minier tels qu’ils ont été communiqués à BM Spri, à SVM Sprl et à MM Sprl
respectivement dans les lettres n° CAB.MIN/MINES/01/0096/2008, n°
CAB.MIN/MINES/01/0106/2008 et n° CAB.MIN/MINES/01/0103/2008, toutes du
Ministère des Mines et datées du 11 février 2008 ;

P. Considérant la lettre du Ministre des Mines n° CAB.MIN/MINES/01/0780/2008 du 30
août 2008 transmettant aux Parties les termes de référence pour la renégociation du
Contrat de Création tel qu'éventuellement modifié par la présente Convention de JV ;

Q. Considérant le procès-verbal de renégociation des termes de l'Accord d’Associés n°
843/22636/SG/GC/2008 du 29 février 2008, dressé et signé par les Parties en date du 29
septembre 2008 ;

IL EST CONVENU ET ARRETE CE QUI SUIT :

TITRE IL :__DEFINITIONS

ARTICLE L : DEFINITIONS

1.1. Définitions

Convention de joint-venture BM Spr! ? Ÿ mars 2009 6 sur 49

@).

 ÉERELRERES

COSNNNNNNSS

Q).

G).
@.

6).

(6).

D.

(8).
©).

e Joint venture, ci-après « Convention de JV », y compris
ants, portant une majuscule, auront respectivement la

Ple et GECAMINES, ainsi que leurs successeurs et

« Gérants ou Membres du Conseil de Gérance » signifie les personnes physiques ou
morales qui, à un moment donné, sont dûment nommées membres du Conseil de
Gérance de BM Sprl conformément aux Statuts.

« Apports » signifie toutes valeurs en nature ou en numéraire amenées par les Associés.

«Avance» signifie tout fonds quelconque avancé, jusqu’à la date de Production
Commerciale, à la société privée à responsabilité limitée dénommée «BOSS
MINING », en abrégé « BM Spri » ou aux tierces personnes pour compte de BM Sprl
par CAMEC Plc ou ses Affiliés en vertu de la présente Convention de JV, y compris et
sans limitation, les fonds destinés aux Dépenses de Prospection, dépenses
d'investissement, d'exploitation et de commercialisation, à l'exclusion de tous emprunts
directement négociés par BM Spri avec des tiers et de l'apport en numéraire au Capital
social.

« Bien » signifie les gisements de cuivre, cobalt et toutes autres substances minérales
valorisables des polygones couverts par les Permis d'Exploitation PE 463, PE 467, PE
468, PE 469 et PE 2589, situés dans Le Groupe Centre de GECAMINES, Province du
Katanga, République Démocratique du Congo, conformément au plan en annexe A,
ainsi que toutes les améliorations qui existent sur ces polygones, à la date de la présente
Convention de JV.

Au terme de la cession du Bien, BM Sprl aura reçu, sous réserve des résultats plus
conformes des sondages ultérieurs et de la production effective de cuivre, de cobalt et
d’autres substances minérales valorisables, des réserves géologiques estimées à un
minimum de 2.606.000 tCu et 500.000 tCo.

Le Bien pourra inclure tous autres gisements de cuivre, cobalt et autres substances
minérales valorisables que BM Sprl pourra acquérir.

«BM Sprl» signifie BOSS MINING, entreprise commune mise sur pied par
GECAMINES et CAMEC Ple après l'absorption de SVM Sprl et MM Sprl, sous forme
d’une société privé à responsabilité limitée chargée de réaliser le Projet.

pi exposer
cettes y

Gr.

tous hypothèques, gages, privilèges, réclamations, frais de représ: et de courtage,
restrictions d'acquérir, droits de préemption, option, droit de conversion, droits aux
intérêts d’un tiers, droit de compensation, action en revendication, trust, droit

Convention de joint-venture BM Spri / mars 2009 7 sur49
drof de rétention, requêtes et autres charges de toute nature, encourues de
idelque ce soit.

aires Brut » signifie le montant total des ventes des Produits réalisées

(11). «Code Minier » signifie la loi n° 007/2002 du 11 juillet 2002 portant code minier de
la République Démocratique du Congo, ci-après « Code »,

(12). « Conditions Concurrentielles» et  «Agissant dans des conditions
concurrentielles »: se rapportent à des transactions conclues avec des tiers autres que
des Sociétés Affiliées, et « Conditions non Concurrentielles » et « Agissant dans des
Conditions non Concurrentielles » se rapportent à des transactions conclues avec des
Sociétés Affiliées.

(13). « Conseil de Gérance » signifie le conseil de gérance de BM Sprl.

(14). « Contrôle » signifie la détention directe ou indirecte par une société ou entité de plus
de 50 % des droits de vote à l'Assemblée Générale de cette société ou entité

(15). « Convention de JV » signifie la présente Convention de Joint venture, y compris ses
Annexes, telles que convenues et conclues entre GECAMINES et CAMEC Pic.

(16). « Date de Début d'Exploitation » signifie la date à laquelle les conditions suivantes
seront réunies: (i) lorsque les essais de mise en service des installations du Projet, tels
que spécifiés dans l'Etude de Faisabilité, auront été effectués avec succès et {ii) lorsque
le premier lot de produits commerciaux, destiné à la vente, sera sorti des installations.

Sont exclus: les prélèvements des échantillons pour les essais, l'installation d'une usine
pilote, l'exportation des produits y obtenus, les opérations réalisées pendant la période
de développement initial d'une usine et l'exportation des échantillons pour analyse ou
essais.

(7). « Date d'Entrée en Vigueur » signifie la date d’entrée en vigueur de la présente
Convention de JV telle qu'explicitée en son article 46.

(18). « Date d'Option » signifie la date à laquelle CAMEC Ple notifiera à GECAMINES sa
décision de financer le Développement complémentaire de BM Spri jusqu'au niveau de
production annuelle convenue dans l'Etude de Faisabilité approuvée par les Parties.

(19). « Nouvelle Date de Production Commerciale » signifie la date à laquelle BM Spri
démarrera l'exploitation commerciale du Bien, à l'exclusion des traitements miniers et
métallurgiques effectués à des fins d'essais, après la période de mise au point initiale des
Installations.

(20). « Dépenses » signifie toutes les dépenses approuvées par les Parties à
organes statutaires, de BM Spr!, dépenses généralement quelconques fait:
en rapport avec le Bien et les Opérations, y compris et sans limit
dépenses de Prospection, les Dépenses en Capital et les Frais d' Exploit

+

x r
Convention de joint-venture BM Spri / { mars 2009 7 ei 40 V4
RENE

(21). « Dépenses de Prospection et de Recherche » signifie toutes dépenses approuvées par
les Parti s organes statutaires, de BM Sprl, dépenses exposées où
tout programme de Prospection ou de Recherche en surface
géologique, géophysique ou géochimique, de forage,
souterrains, d'essais et de tests métallurgiques, d'études
de Te préparation et la réalisation de l'Etude de Faisabilité et de
DA aiabilité complémentaires ou de mise à jour de la capacité de
jop du Bien.
US A ms”
(22). « Dépenses en Cäpital » signifie toutes les dépenses en capital au sens des Principes
Comptables Généralement Admis exposées par et/ou pour compte de BM Spri, y
compris les dépenses de l'Etude de Faisabilité intégrant celles de la Prospection et de la

Recherche approuvées par les Parties à travers les organes statutaires de BM Sprl que
CAMEC Ple est autorisée de considérer comme Avances accordées par elle.

(23). « Développement » signifie toute préparation en vue de l'extraction des minerais et de
la récupération des métaux et substances valorisables contenues y compris la
construction ou l'installation d'un concentrateur, d'une usine de traitement
métallurgique, ou toutes autres améliorations destinées aux Opérations,

(24). « Données » signifie toutes informations et tous registres et rapports ayant trait au Bien,
en possession ou sous contrôle et direction de GECAMINES.

(25). « Etude de Faisabilité » signifie les études à financer et à effectuer par CAMEC Ple
sur l’ensemble des périmètres miniers couverts par les droits et titres miniers cédés à
BM Sprl et qui feront l'objet d'un rapport détaillé. Le but de cette Etude de Faisabilité
sera de démontrer la rentabilité de la mise en Production Commerciale du Bien dans son
ensemble ou d’éventuelles nouvelles Installations de la manière normalement requise
par les institutions internationales, (« étude de faisabilité bancable »), pour décider de la
mise en place par CAMEC Ple du complément de financement nécessaire pour le
Développement complémentaire du Projet.

Ce rapport contiendra au moins les informations suivantes:

(G). une description de la partie du Bien qui sera mise en production,

(ii). l'estimation des réserves de minerais pouvant être récupérées et l'estimation de la
composition et du contenu de celles-ci,

Gi). Une estimation de la valeur marchande des droits et titres miniers sur le Bien ;

(iv). la procédure proposée pour le Développement, les Opérations et le transport,

(v}._ les résultats des tests de traitement des minerais et des études de rentabilité de leur
exploitation,

(vi). la qualité des produits finis et produits intermédiaires à: détailler, les descriptions
du marché de tous les produits soit intermédiaires, soit produits ft

(vi). la nature, l'importance et la description des Installation:
proposée, des Installations de concentration et de traite
taille, l'étendue et la localisation du gisement le justifien{ Y

(viüi).les frais totaux, y compris un Budget de Dépensed 2n
raisonnablement engagées pour acquérir: construirel et \
structures, toutes les machines et tous les équipement héc
Installations proposées, y compris un calendrier de ces Dép

Convention de joint-venture BM Spri / nes 2009 9 sur4g
LEE RER ET)

(6).

@7).

(28).

9).

(ix). toutes Jesétydes nécessaires d'impact des Opérations sur l'environnement et leurs
c (A

(x). \S proposé que Île Bien soit mis en Production Commerciale,

xi). 4 pres | AS et informations .pouvant être raisonnablement nécessaires

Lbis®be des gisements de taille et de qualité suffisantes pour

jysiie SZ 1 “gp ment d'une mine, en tenant compte de tous les aspects

pertinsne 8 # de vue commercial, fiscal, économique ou autres, y compris

p Seecerfe les frais de financement et de rapatriement du capital et des

‘bénéfices? LE

(ii). les besoins en fonds de roulement pour les premiers mois d'exploitation des
Installations nouvelles jusqu'à l'encaissement des premières recettes de
commercialisation y afférentes,

(xüii). des chapitres concernant la géologie et les examens géologiques, la géotechnique,
l'hydrogéologie, l'évaluation des capacités en eau potable et en eau industrielle;
les schémas de traitement métallurgique et les descriptions des Installations,
l'approvisionnement et la distribution d'électricité, la localisation de
l'infrastructure du Projet, la main-d'œuvre et le personnel, l'impact sur
l'environnement social (développement d'écoles, routes, d'hôpitaux, centres de
loisirs et culturels, activités agricoles, etc.) les voies d’importation et
d'exportation et les procédures de commercialisation,

(xiv). l'évolution du cash-flow, le taux d'endettement, la période de remboursement du
financement et une prévision de la durée économique du Projet,

@xv). les sources de financement sur le marché international, tenant compte, entre autres
contraintes, du facteur risque

(xvi). la période de financement initial et le début de l'autofinancement.

« Exercice Social » signifie l'année calendrier. Le premier exercice social ira de la date
de constitution de BM Sprl au 31 décembre de la même année.

« Exploitation Minière » signifie les travaux miniers d'extraction, de production, de
traitement, de transport interne, de manutention, de concentration, de traitement
métallurgique, de raffinage et autres, de traitement des produits et d'aménagement et de
restauration des sites d'exploitation.

« Force Majeure » a la signification décrite à l'article 38 de la présente Convention de
JV.

«Frais d'Exploitation » signifie tous frais et dépenses au sens des Principes
Comptables Généralement Admis exposés par ou pour compte de BM Spr] après la Date
d'Option, à l'exclusion de :

Sprl après la Date d'Option,
(i) toutes les Dépenses en Capital,
(iii) tous les amortissements et réductions de valeur de BM

di
LA:
SS

(v) les frais de commercialisation, /
(vi) les intérêts payés à CAMEC Pic et/ou à ses Sociétés A ”fvances
consenties en vertu de la présente Convention de JV. [

Convention de joint-venture BM Spri / À mars 2009 10 sur 49
(30).

G2).

(3).

G4.

(5).

G6).

G7.

G8).

(9).

(40).

@1).

(42).

« Gouvernement » signifie le Gouvernement de la République Démocratique du Congo

. « Intl Erzign@oloutes les mines et usines, y compris et sans que cette

énupéraÿ l | toutes les mines souterraines ou à ciel ouvert, les voies de
g A , usines et autres infrastructures, installations fixes,
améforat\0OM EE s biens, meubles ou immeubles, tels que prévus par l'Etude
de Fais istanÿà un moment donné sur ou dans le Bien ou hors du Bien, dans
la mesure ARE sbi-dfilisés ou affectés au bénéfice exclusif du Projet.

«Jour» signifie un jour autre que dimanche ou un jour férié en République
Démocratique du Congo (RDC).

« Obligations » signifie toutes dettes, demandes, actions, procédures, griefs, requêtes,
devoirs et obligations de toute nature, quelle qu'en soit la cause dans les limites de la
présente Convention de JV.

«Opérations» signifie la Prospection et la Recherche, le Développement et
l'Exploitation Minière du Bien, la gestion et la Commercialisation des Produits.

«Parties» signifie les Parties à la présente Convention de JV ainsi que leurs
successeurs autorisés

«Parts Sociales » signifie les parts sociales de BM Spri.

«Personne» signifie toute personne physique, société, partenariat, entreprise
commune, association, filiale commune, trust, organisation sans personnalité juridique,
Gouvernement ou tout organisme ou subdivision politique du Gouvernement.

« Principes Comptables Généralement Admis » signifie les principes comptables
généralement en usage dans l'industrie minière internationale et conformes au Plan
Comptable Général Congolais.

« Production Commerciale » signifie l'exploitation commerciale du Bien à l'exclusion
des traitements miniers et métallurgiques effectués à des fins d'essais durant la période
de mise au point initiale d'une usine.

« Produits » signifie les produits finis à haute valeur ajoutée provenant de l'Exploitation
Minière, à savoir le cuivre « High Grade », le cobalt cathodique ainsi que toutes les
autres substances valorisables,

« Programme » signifie une description raisonnablement détail,
réaliser et des objectifs à atteindre, pendant une période donnée, p£pa
de Direction et approuvée par le Conseil de Gérance de BM Sprl.

«Projet» signifie l'ensemble des activités de conception, de
Prospection et de Recherche, d'Exploitation Minière et de gestion vi:
valeur du Bien, ainsi qu'à la commercialisation des Produits en résultant.

ÈS

Convention de joint-venture BM Spri ? À mars 2009 11 sur 49

ifie toutes les activités visant à découvrir des indices de l'existence
Ades fins économiques ou scientifiques, au moyen de l'étude de
@ble, des observations de près ou à distance, de la prise et de

À s trouvés sur la surface de la terre, dans les terrains superficiels
pérs Meaux, en utilisant notamment des techniques géologiques et
com is diverses méthodes telles que la télédétection.

hnifie toutes activités visant à mettre en évidence l'existence d'un

des réserves ainsi que les possibilités techniques et commerciales de leur exploitation à
partir d'indices de l'existence d'un gîte minéral, et au moyen des travaux de surface ou
en profondeur, en utilisant notamment des techniques géologiques, géophysiques et
géochimiques, y compris diverses méthodes telles que la télédétection.

(45). « Régime Fiscal et Douanier et Autres Garanties » signifie le régime fiscal et
douanier et autres avantages spécifiques applicables au Projet.

(46). « Rejets de Kakanda » signifie le gisement artificiel de rejets localisés sur le Permis
d'Exploitation PE 469.

 EREREEr.

(47). « Sociétés Affiliées » ou « Affiliés » signifie toute société ou entité qui, directement ou
indirectement, contrôle un Associé ou est contrôlée par un Associé ou toute société ou
entité qui, elle-même contrôle ou est contrôlée par un Associé. « Contrôle » signifie la
détention directe ou indirecte par une société ou entité de plus de 50 % des droits de
vote à l'Assemblée Générale de cette société ou entité.

(48). « Statuts » signifie les statuts de BM Sprl.
(49). « Taux de Référence » signifie le taux d'intérêt LIBOR à un an.

(50). « Titres et Droits Miniers » signifie Certificats d'Exploitation et Permis d'Exploitation
au sens du Code Minier

12. Genre et Nombre

Dans la présente Convention de JV, toute référence au genre masculin inclut le genre féminin
et vice versa, et toute référence au singulier inclut le pluriel et vice-versa.

13. Délais

Pour le calcul des délais au terme desquels, dans lesquels ou suivant lesquels un acte doit être
posé ou une démarche entreprise en vertu de la présente Convention de JV, la date de début
de ce délai ne sera pas prise en compte tandis que la date de fin de ce délai le sera. Si le
dernier jour d'un tel délai n'est pas un Jour ouvrable, ce délai prendra fi uvrable
suivant.

1.4. Interprétation générale }

Convention de joint-venture BM Spri / Pres 2009 12 sur 48
BR RERR EEE EEE

a) La présente Convention de JV

Les mots « ci-avan

ci-dessus », « par la présente » et les autres mots de même portée se

référent noi s articles, à une section ou à une autre section ou à une
subdivisigk ussi à la présente Convention de JV, comprise comme un
tout.
b) Titres
Le : A A
Les titres Ktqu'une foncHon de facilité. [is ne font pas partie de la présente Convention
de JV et ne pénErvtf à l'interprétation, à la définition ou à la limitation de la portée, de

l'étendue ou de l'intention de cette Convention de JV ou d'une quelconque de ses
dispositions.

c) Loi
Toute référence à une loi comprend les mesures d'exécution de celle-ci, tous amendements
apportés à cette loi ou à ses mesures d'exécution, ainsi que toutes lois ou mesures
d'exécution qui pourraient être décrétées avec pour effet de compléter ou de remplacer une
telle loi ou une telle mesure d'exécution.

d) Principes Comptables Généralement Admis

Toute définition à caractère comptable ou financier devant être donnée en vertu de la

présente Convention de JV le sera conformément aux Principes Comptables Généralement
Admis.

TITRE IL: OBJET DE LA CONVENTION DE JV ET OBLIGATIONS DES
PARTIES

ARTICLE 2. : OBJET
2.1. La présente Convention de JV a pour objet (i) d'établir, conformément aux lois de la

République Démocratique du Congo, les principes pour la mise en place et le
fonctionnement d’une entreprise commune en vue de procéder à la Prospection, à la

Recherche, au Développement et à l’Exploitation Minière du Bien ainsi qu'à tion
et à la commercialisation des Produits et (ii) de définir les droits «HE N

Parties entre elles et envers BM Sprl. 4 & +

2.2. Les Parties conviennent que la mise en place de l’entreprise coi
restructuration de la société à responsabilité limitée Boss Mix
l'absorption par cette dernière, au 1" janvier 2008, de SVM Sprl et de
clôture des comptes de toutes les joint-ventures concernées ainsi qu’apr
leurs résultats respectifs d'exploitation au 31 décembre 2007.

Convention de joint-venture BM Spri / \ mars 2009 13 sur 49
RONDE ANR Re

= e au paragraphe précédent maintiendra la dénomination de
Storme d’une société privée à responsabilité limitée, en abrégé (« BM
secial au n° 2841, boulevard M’siri, à Lubumbashi.

AR INT N

24. BM Sprl RUN également participer à toute activité quelconque se rattachant
directement ou indirectement à son objet social et pouvant concourir à l'accroissement
du patrimoine et des intérêts des Parties.

ARTICLE 3. : T ABSORPTION

Le processus d'absorption par BM Sprl de SVM Sprl et de MM Sprl devra comporter (i) la
clôture, au 31 décembre 2007, des comptes particuliers de BM Spri, de SVM Sprl et de MM
Spri, (ii) la tenue d’une Assemblée Générale , par chacune des joint-ventures, pour disposer
des résultats d'exploitation, notamment d'éventuelles pertes d'exploitation, au 31 décembre
2007 et des modalités de fusion avec BM Sprl et (iii) la tenue d’une Assemblée Générale
extraordinaire de BM Spri en vue d’approuver tous les actes passés en vue de rendre effective
la fusion-absorption et en vue de réaliser la consolidation des comptes de BM Spri, de SVM
Sprl et de MM Spr.

Les Parties conviendront, à cette occasion, des dispositions à prendre en vue d’une évaluation

générale de l’entreprise (juridique, administrative, comptable, financière et minière) et des
modalités pratiques de cette évaluation.

ARTICLE 4. : APPORTS ION: S PARTIE
4.1 Apports et obligations de CAMEC Ple

(a). souscrire et libérer sa part de l’augmentation du Capital Social conformément aux
dispositions de l’article 5 de la présente Convention de JV ;

{b). payer le pas de porte conformément aux dispositions de l’article 35 de la présente
Convention de JV ;

(c). financer les travaux d'Etude de Faisabilité aux fins d’actualiser et de compléter,
en collaboration avec GECAMINES, l'Etude de Faisabilité initiale pour prendre
en compte les nouveaux gisements apportés ;

(d). terminer cette Etude de Faisabilité dans les douze (12) mois mg
la date de la signature de la présente Convention d
conclusions de cette Etude de Faisabilité par écrit à GE!
dans les délais et selon les modalités convenues à l’arti
Convention de JV ;

(e). utiliser, pour l’exécution des travaux de l'Etude de Faisab
GECAMINES pour autant qu'ils répondent aux critères
disponibilité, de prix et de performance ;

(D. notifier à GECAMINES, par écrit, dans les 60 (soixante) Jours à partir de la date

de réception de la notification d'approbation, par GECAMINES, de l'Etude de

Convention de joint-venture BM Sprt / mars 2009 14 sur 49
rain =

décision de mettre le Bien en Production Commerciale
à l'Etude de Faisabilité et de procéder à la levée du financement

&der à 18 Évée du financement nécessaire au Développement du Projet minier,
C Plc décide de mettre les nouvelles parties du Bien en Production
Commerciale, de manière que :
+ _le chantier minier puisse démarrer dans les six (6) mois après la Date d'Option ;
+ _ la production commence endéans les dix-huit (18) mois à partir du démarrage du
chantier minier.

42 Apports et obligations de GECAMINES

(a). libérer sa quote-part de l’augmentation du Capital social conformément aux
dispositions de l’article 5 de la présente Convention de JV ;

). fournir à CAMEC Plc d'éventuelles nouvelles informations relatives aux gisements
concernés qui pourront être considérées comme nécessaires à. la mise en marche de
l'Etude de Faisabilité, y compris, mais de façon non limitative, toutes les données
concrètes et explicatives, tous les rapports, tous les résultats des tests analytiques et
d'échantillonnage, et toutes autres informations permettant de faciliter et réduire les
coûts de l'Etude de Faisabilité ;

(€). louer, sous contrat de location et à un loyer mensuel de 100.009 (cent mille) US$, à
BM Spri les installations socio-industrielles de Kakanda auparavant louées à SVM
Sprl. Le montant du loyer sera revu à la hausse, pour la première fois, après deux
années.

(). coopérer avec CAMEC Plc à la mise en marche, à la préparation et à l'exécution de
l'Etude de Faisabilité ;

(e). donner son avis sur l'Etude de Faisabilité, dans un délai de 45 (quarante cinq} Jours,
à compter de sa réception :

{f). assister CAMEC Plc et BM Spri, selon le cas, si elle en est requise et dans les
limites de ses moyens, avec ses services spécialisés tels que les départements de
sondages et de génie minier, d'analyses et études minières et métallurgi

43 Obligations de BM Sprl

(a). prendre en charge les dépenses encourues par CAÏ
Prospection et l'Etude de Faisabilité ainsi que celles relat}
prestations fournies par les services spécialisés de GECA
l'article 4.2.(b) Ces dépenses seront considérées comme de
aux Parties pour la mise en Exploitation Minière du Bien :

{b). rembourser et rémunérer les Parties tel que prévu dans la présente Convention de

;

Convention de joint-venture BM Sprl / Ÿ mars 2009 15 sur 49
(c). maintenir à joi alidité de tous les droits et titres miniers ainsi que de toutes Les

licences a l'exploitation du Bien, conformément à la législation
minière/N J

(d). mettre É Qisie les gisements couverts par les PE 463, PE 467, PE
468, ŸE ARE 88 Conformément aux recommandations de l'Etude de
Faisab\[f À les de l’art ;

(e). commerciahs Es Prbduits qui seront issus du traitement métallurgique des
minerais ;

(f) se conformer aux principes régissant les procédures de gestion, la politique fiscale
et les critères de recrutement du personnel, tels que recommandés par l'Etude de
Faisabilité;

(g). protéger et accroître les intérêts de tous les Associés, notamment en leur attribuant
équitablement, de préférence aux tiers mais à des Conditions Concurrentielles, les
commandes de prestations et de fournitures ;

(h). promouvoir le développement social des communautés environnantes, suivant un
cahier des charges à adopter après concertation avec ces communautés ;

Gi). se conformer aux normes techniques d’exploitation minières et de
l’environnement ;

(G). faire face à toutes ses obligations en tant société dotée d'une personnalité juridique;
respecter toutes les lois de la RDC, notamment pour ce qui concerne la priorité à
donner aux Congolais en matière de recrutement du personnel et aux entreprises
congolaises, par rapport aux entreprises étrangères, en matière de commandes de
fournitures et de services ainsi que pour la sous-traitance.

TITRE II]: PITAL SOCI RTS S: LES DE BM Sprl

ARTICLE 5, : CAPITAL SOCIAL

5.1. Le Capital Social de BM Sprl est fixé à 20.000.000 (vingt millions) US$, en
augmentation de 17.000.000 (dix sept millions) US$ par rapport au Capital Social de BM
Sprl au 1* janvier 2008.

L'augmentation de 17.000.000 (dix sept millions) US$ sera intégral
libérée par les Parties par consolidation, à concurrence du mo
consenti à date à BM Sprl par CAMEC Plc.

Un contrat de prêt de 5.700.000 (cinq millions sept cent mille) US$
Parties pour acter la libération de la souscription de GECAMINES par

N
Le remboursement, par GECAMINES, du prêt lui consenti par CAMEC
permettre de libérer sa souscription de l'augmentation du Capital Social de BM Sprl sera

Convention de joint-venture BM Spri ? EE 2009 16 sur 49 74

5.3.

TITRE IV :

catégorie À Seront détenues par GECAMINES et les Parts Sociales de catégorie B seront
détenues par CAMEC Ple.

Les Parties conviennent que la participation de GECAMINES dans le Capital Social de
BM Spri sera non diluable, c’est-à-dire qu’en cas de future augmentation, les parts
sociales de GECAMINES seront convertibles de plein droit, en autant des parts sociales
que nécessaire pour que la participation de GECAMINES dans le Capital Social de BM
Sprl soit maintenue à 30 % et ce, sans charge de sa part.

Le Capital Social pourra être ultérieurement augmenté en fonction des résultats de l'Etude
de Faisabilité.

FAISABILITE

ARTICLE 6.: ETUDE DE FAISABILITE

6.1.

62.

Réalisation de l'Etude de Faisabilité

Sous réserve de la résiliation anticipée de la présente Convention de JV par CAMEC Ple,
conformément à l’article 8.2 de la présente Convention de JV, à compter de l’entrée en
vigueur de la présente Convention de JV, CAMEC Ple ou ses Sociétés Affiliées
débloqueront des fonds pour faire face aux Dépenses nécessaires pour réaliser l'Etude de
Faisabilité sur l’ensemble de ses périmètres des droits et titres miniers.

Pour plus de clarté et sans limitation, il est entendu et convenu que GECAMINES, en sa
qualité d'Associé, n'aura aucune obligation en ce qui concerne les fonds nécessaires pour
faire face aux dépenses d'Etude de Faisabilité et de Développement du Projet minier.

Participation de GECAMINES à l'Etude de Faisabilité

Dès la réalisation de la fusion, GECAMINES fournira à CAMEC PI
l'Etude de Faisabilité, toutes les Données éventuellement encore en sa,
son contrôle, relatives au Bien.

GECAMINES devra être régulièrement consultée à chaque stade d'av:
de Faisabilité et sera tenue de motiver ses avis par écrit.

n À Convention de joint-venture BM Spri À mars 2008 17 sur 49
la présente Convention de JV.

6.4. Agréation de l'Etude de Faisabilité par GECAMINES,

(a).

@).

{d).

(e).

@.

TE, Convention de joint-venture BM Spri

À compter de la date de réception de l'Etude de Faisabilité, GECAMINES
disposera d'un délai de quarante cinq (45) Jours ouvrables pour agréer ou non
cette dernière.

En cas d'acceptation de l'Etude de Faisabilité par GECAMINES, et si CAMEC
Ple décide de metire le Bien en Production Commerciale, BM Spri sera autorisée
à démarrer les Opérations conduisant à la mise en Production Commerciale
conformément aux dispositions de l'article 7

Si, par contre, CAMEC Ple n'a pas levé l’option de mettre le Bien en Production
Commerciale dans les délais prévus à l'article 4.1. et aux conditions stipulées aux
articles 6 et 7, GECAMINES pourra résilier la présente Convention de JV
conformément aux dispositions de l’article 8.3. Dans ce cas, l'Etude de Faisabilité
restera propriété de CAMEC Ple, et les droits et titres couvrant le Bien seront
cédés gratuitement à GECAMINES.

En cas de rejet de l'Etude de Faisabilité, GECAMINES informera CAMEC Ple
des motifs de rejet par lettre avec accusé de réception, avant expiration du délai de
quarante cinq (45) jours. Ces motifs de rejet sont ceux concernant l’Etude de
Faisabilité telle que définie à Article 1.(25) du Contrat de Création.

CAMEC Ple dispose d’un délai de quarante cinq (45) jours pour répondre aux
motifs de rejet de l'Etude de Faisabilité lui transmise par GECAMINES.

Si en dépit des réponses de CAMEC Plc, les Parties ne s’accordent pas sur
l'Etude de Faisabilité, elles se rencontreront, à la requête de la Partie la plus
diligente, dans un délai de quinze (15) jours, à compter de la notification de
réponse de CAMEC Ple, pour nommer un expert indépendant devant examiner les
points de vue technique des Parties sur l'Etude de Faisabilité.

Si la désignation de l’expert n’est pas possible dans le délai pr
précédent ou si les conclusions de l’expert désigné par le:
satisfaisantes pour toutes les Parties, ou pour l’une d’entre £lles 4 4ùe
diligente pourra saisir l'arbitrage conformément à l’artiflé ë
Convention de JV, pour la désignation d’un expert ou le cs écl
expert. Dans ce cas, l'opinion de lexpert désigné par
toutes les Parties.

Dans l'hypothèse où l'expert désigné confirmerait les motifs Jet de
GECAMINES comme valables, CAMEC Pic devra conformer son Etude de
Faisabilité à l’avis de l'expert dans un délai de trente (30) jours après la

) Ÿ mars 2009 18 sur 49 V4
t avis. Dans la négative, GECAMINES pourra résilier la
au tort de CAMEC Pc.

, de la Convention de JV, par GECAMINES, l’Etude de
es@#/propriété de CAMEC Ple et le Bien ainsi que les Titres et
Y telatifs seront rétrocédés à GECAMINES sans contrepartie de sa

TITRE V__ FINANCEMENT ET REALISATION ROJET MINI

ARTICLE 7. :DELAIS E NCEMENT

LA

7.2.

73.

Au cas où les délais prévus aux articles 4.1.(d), 4.1(f) et 4.1.(g) ne seraient pas respectés,
les Parties se rencontreront pour établir de bonne foi les raisons à ces manquements et
pour y apporter des solutions.

Nonobstant ce qui précède GECAMINES aura, sous réserve d'un cas de force majeure
prévu à l'article 38 de la présente Convention de JV et pour autant qu'elle ait rempli toutes
ses Obligations aux termes de la présente Convention de JV, le droit de résilier celle-ci
après une mise en demeure de soixante (60) jours à CAMEC Pl.

Les Avances effectuées sous forme de prêts et de contributions d’Associé par CAMEC
Ple etou par ses Sociétés Affiliées à BM Sprl pour le Développement et la mise en
exploitation du Bien, représenteront au moins trente pour cent (30 %) du financement du
Projet conformément aux prévisions de l'Etude de Faisabilité. Ces prêts et contributions
d’Associé seront remboursés sans intérêt par BM Sprl.

Les prêts supplémentaires, à obtenir de CAMEC Pic ou de ses Sociétés Affiliées, ou, sur
le marché, par l'intermédiaire de CAMEC Ple ou de ses Sociétés Affiliées, seront
remboursés avec un intérêt de Taux de Référence + au maximum 400 BP, tout taux
additionnel devant être soumis aux Parties en vertu notamment de la Clause d’Equité.

GECAMINES n'aura aucune responsabilité en ce qui concerne le financement.
GECAMINES sera cependant informée de l'intention de CAMEC Plce d'obtenir, des
agences ou des banques et institutions internationales, le financement complémentaire
nécessaire pour mettre le Bien en Production Commerciale. Elle sera également
systématiquement consultée pour l'agréation, en ce qui concerne ses modalités.

GECAMINES pourra, en outre, être requise, en tant q érer à
l'établissement des garanties nécessaires au financement.

GECAMINES accepte de collaborer avec CAMEC Plc en
ce financement, notamment en signant tous documents
assurances pouvant raisonnablement être requis pour contr:
sans engagement financier de sa part.

ce
ar

La coopération de GECAMINES dans le financement ne comportera notamment pas
d'obligation pour elle de nantir ses Parts sociales dans BM Spri.

#Æ/ Convention de joint-venture BM Sprl ) Ÿ— 2009 19 sur 49
GECAMINES et CAMEC Ple s’accordent ainsi sur le principe selon lequel, pour le

ip de financement incombant à CAMEC Pic aux termes de la présente
s\Droits et Titres Miniers apportés dans BM Sprl par GECAMINES
ués, sans autorisation préalable et écrite de GECAMINES,
sans juste motif.

S accorderait son autorisation, CAMEC Ple s’engage à
XMINES tout contrat d’hypothèque à conclure avant toute signature
à financiers, banquiers ou autres bailleurs des fonds, comme unique
mode de réalisation de l’hypothèque, la substitution à BM Sprl par les financiers,
banquiers ou autres bailleurs des fonds tel que prévu à l’article 172 alinéa 2 du Code

7 Minier.

ar

Pour ce faire, les Parties conviennent que CAMEC Plc fera insérer dans le contrat ou acte
d’hypothèque la clause selon laquelle les financiers, les banquiers ou autres baïlleurs des
fonds préserveront la participation de GECAMINES dans le Projet lors de la réalisation
de l’hypothèque par substitution de BM Sprl par ces financiers, banquiers, autres

T bailieurs des fonds ou par tout tiers désigné par eux.
Ces dispositions s’appliqueront mutatis mutandis à BM Sprl ou à toute Personne qui
T recherchera et mettra à la disposition de BM Sprl tout financement après la Date de
Production Commerciale.
7 TITRE VI: DUREE DE LA CONVENTION DE JV
_ ARTICLE 8.: DUREE DE LA CONVENTION DE JV. MODALITES DE SA
LIQUIDATI
- 8.1. Durée
Sauf s'il y est mis fin conformément aux dispositions du présent article ou de l'article 7.1,
ie la présente Convention de JV demeurera en vigueur jusqu'à ce que :

i (a). le Bien ne soit plus économiquement exploitable, ou ;

(b). les Associés décident, conformément aux Statuts, de mettre fin à la présente
Convention de JV auquel cas les dispositions de l'article 8.4. ci-après s'appliqueront.

Les Parties conviennent de se réunir tous les 5 ans pour examiner l'opportunité de
poursuivre leur collaboration définie dans la présente Convention de JV. GiLLE
ie 4

8.2. Résiliation anticipée par CAMEC Pic

vertu de la présente Convention de JV y compris, pour plus de c
énumération soit limitative, l'obligation de remettre l'Etude de Fai:
des Avances et de mettre en place le financement, jusqu'à ce qu'il soit remédié à cette
inexécution.

7
_ Convention de joint-venture BM Sprl ? Ÿ mars 2009 20 sur 49 74
®).

convenus pour l'exécution de ces Obligations seront allongés
de l'inexécution. CAMEC Pic adressera à GECAMINES une
Gitenir l'exécution des dispositions contractuelles omises.

5 remédié à cette inexécution dans les soixante (60) Jours
‘demeure, CAMEC Ple pourra résilier la présente Convention
de GECAMÎNES tous les coûts dûment approuvés par
GECAMINES et encourus par CAMEC Pic en réalisant l'Etude de Faisabilité et en
exécutant les termes de cette Convention de JV. Dans ce cas, l'Etude de Faisabilité
deviendra propriété de GECAMINES et BM Spr! sera dissoute et liquidée.

Tout différend, y compris sur l'interprétation de la portée de l'obligation non exécutée,
sera réglé, au besoin, suivant la procédure de règlement des litiges prévue dans le
présent Accord de JV (article 37). Dans ce cas, la résiliation de la JV ne pourra
intervenir que si une décision définitive constate la persistance de l’obligation non
exécutée

Si CAMEC Ple met fin à la présente Convention de JV pour convenance personnelle,
elle doit le faire moyennant un préavis de soixante (60) Jours ouvrables et paiement
des dommages et intérêts proportionnels au manque à gagner dû à l'immobilisation des
gisements concernés.

Dans ce cas et pour donner effet à cette résiliation, BM Spri sera dissoute et liquidée.

En outre, toutes les Avances quelconques consenties à BM Sprl et dues à CAMEC Ple
et/ou à ses Sociétés Affiliées seront considérées comme acquises à GECAMINES. La
dette de BM Sprl à l'égard de CAMEC Ple et/ou ses Sociétés Affiliées sera annulée et
l'Etude de Faisabilité deviendra propriété de GECAMINES

8.3. Résiliation anticipée par GECAMINES

(a).

@).

En cas d'inexécution d'une des dispositions de la présente Convention de JV par
CAMEC Ple, GECAMINES pourra la mettre en demeure de s'exécuter dans un
délai de soixante (60) Jours ouvrables.

Si, au terme de la mise en demeure, CAMEC Plc n’a pas remédié à l’inexécution de
ses obligations, GECAMINES pourra résilier la présente Convention de JV : les
Dépenses effectuées par CAMEC Ple pour réaliser l'Etude de Faisabilité r ne lui

Sprl cédera gratuitement les titres et droits sur le Bien à GE
sera d'office dissoute et liquidée-

Tout différend, y compris sur l'interprétation de la portés
exécutée, sera réglé, au besoin, suivant la procédure de règlarg
dans le présent Accord de JV (article 37). Dans ce cas, la K
pourra intervenir que si une décision définitive constate
lobligation non exécutée.

V/l Convention de joint-venture BM Spri ? mars 2009 21 sur 49
met fin à la présente Convention de JV pour convenance
oit le faire moyennant un préavis de soixante (60) Jours
lent des dommages et intérêts proportionnels au manque à gagner
Ple.
- Dans ce cas et pour donner effet à cette résiliation, BM Spri sera dissoute et liquidée.
En outre, toutes les Avances quelconques consenties à BM Spri et dues à CAMEC Plc
- et/ou à ses Sociétés Affiliées devront être remboursées au préalable. L'investissement
consenti par CAMEC Ple sera également intégralement remboursé.
- 8.4. Dissolution et Liquidation
En cas de dissolution et liquidation de BM Sprl, les dispositions des Statuts de BM Sprl
os concernant la liquidation s'appliqueront conformément aux lois de la République
Démocratique du Congo.

” Les droits et titres miniers de BM Spri seront rétrocédés gratuitement à GECAMINES
sans contrepartie de sa part.

TITRE VII : STIPULATIONS, DECLARATIONS ET GARANTIES DES
PARTIES

- ARTICLE 9.: STIPULATIONS DECLARATIONS ET GARANTIES
9.1. Stipulations, déclarations et garanties des Parties
Chaque Partie stipule, déclare et garantit par la présente à l'autre Partie que:
- a. Constitution
Elle est une entreprise publique ou une société valablement constituée selon Les lois
- en vigueur au lieu de sa constitution; elle est organisée et existe valablement selon
ces lois et a les pouvoirs d'exercer ses activités dans les juridictions où elle est

établie.

b. Sociétés Affiliées ou Affiliés

Elle s'engage à notifier, dans le cadre de la présente Co,
Partie, dans les trente (30) jours, la survenance de toute m.
Sociétés Affiliées ou Affiliés.

c. Pouvoir et Compétence
Elle a plein pouvoir et compétence pour exercer ses activités, pourCônclure la
présente Convention de JV et toutes conventions ou actes visés ou envisagés par la

présente Convention de JV de même que pour exécuter toutes les Obligations
quelconques lui incombant aux termes de la présente Convention de JV.

4 Convention de joint-venture BM Spri ? mars 2008 22 sur 49 A
toutes les autorisations légales ou réglementaires nécessaires pour
. ettre et exécuter la présente Convention de JV et toutes conventions ou
actes quelconques visés à la présente Convention de JV; cette signature, cette remise
et cette exécution : (i) ne contredisent ni ne violent aucune disposition de ses Statuts,
aucune décision d'Associés ou de Membres du Conseil de Gérance, ni aucun accord,
stipulation, contrat ou engagement quelconque auquel elle est partie ou par lequel
elle est liée, (ii) ne donne naissance à aucune charge en vertu de ces mêmes actes et
(ii) ne violent aucune loi applicable.

e. Signature Autorisée

La présente Convention de JV a été valablement signée et remise par elle et est,
conformément à ses termes, valable, obligatoire et exécutoire à son égard.

Stipulations, déclarations et garanties de GECAMINES

GECAMINES stipule, déclare et garantit par la présente à CAMEC Plc que :

a. Titulaire

A la date de leurs cessions aux sociétés fusionnées, GECAMINES était titulaire
exclusif de l'intégralité des droits et titres sur le Bien.

De ce fait, GECAMINES avait le droit de conclure les contrats de cession avec les
sociétés sus dites auxquelles elle les a cédés.

GECAMINES déclare que ces droits et titres étaient quittes et libres de toutes
charges de nature minière généralement quelconques et qu’elle détenait toutes les
autorisations généralement quelconques nécessaires pour procéder aux Opérations
sur le Bien, y compris, sans que cette énumération soit limitative, les droits de
surface relatifs au Bien ainsi que l'accès aux infrastructures nécessaires aux
Opérations (eau, électricité, chemin de fer, routes, aéroport, etc...

b. Droits de Tiers

droit à une redevance ou à un autre paiement quelconque, ayant la n
ou d'une redevance, sur de quelconques minerais, concentrés ou mé@
produits provenant du Bien, si ce n'est conformément à la présente
JV.

Toutefois, si des tiers prouvent qu'ils détiennent des droits sur le Bien ou sur telles de
ses améliorations, GECAMINES s'engage à initier des actions pertinentes pour
purger complètement le Bien de ces droits de tiers sur les améliorations, de telle sorte
que des droits de tiers n'entraînent aucune gêne pour BM Spri.

7 Convention de joint-venture BM Spni ? mars 2009 23 sur 49
n

. Sociétés Affiliées ou Affiliés

viole aucune obligation de quelque nature que ce soit, à l'égard des
t au Bien et la conclusion ou l'exécution de la présente Convention
era pas une violation.

le Droits et Titres sur le Bien

Tous les droits et titres relatifs au Bien ont été régulièrement enregistrés
conformément aux lois en vigueur en République Démocratique du Congo.

. Actions et procédures

Il n'y a pas d'actions ou de procédures en cours ou menaçantes qui, si elles
aboutissaient, affecteraient ou seraient de nature à affecter le Bien.

. Droits et Titres détenus par BM Sprl

Au terme de la cession des droits et titres sur le Bien par GECAMINES à BM Sprl,
celle-ci aura la jouissance paisible du Bien et détiendra tous les certificats, permis,
titres et autorisations requis par l'Etat ou par toute autorité gouvernementale ou
administrative en République Démocratique du Congo pour détenir le Bien et pour
exécuter les droits (les « droits et titres sur le Bien ») et tous les droits et titres sur ie
Bien seront validés, exempts de passif exigible à la Date d'Entrée en Vigueur et ne
seront grevés d'aucune disposition, condition ou limitation anormale qui ne serait pas
légale ou réglementaire ou contractuelle

Néanmoins, BM Sprl avec l'assistance administrative de GECAMINES pourra être
amenée à régler financièrement les dommages fonciers et des petits planteurs
conformément aux dispositions de la loi congolaise.

. Informations Importantes

GECAMINES a mis à la disposition de CAMEC Ple toutes les informations
importantes en sa possession ou sous son contrôle relatives au Bien, lesquelles seront
à valoriser et à prendre en compte dans l'Etude de Faisabilité.

. Lois et Jugements

décision judiciaire. / Q

GECAMINES s'engage à communiquer en temps opportun, la listeXe sgs SOCrét
Affiliées ou Affiliés susceptibles de participer au financement du et ll
prendre les Parts Sociales du Capital social de BM Sprl aux termes des
36.2.

L/ Convention ds joint-venture BM Spri / mars 2009 24 sur 49
cession de ses droits et titres miniers aux sociétés fusionnées,
ES n'a pas connaissance de faits ou de circonstances ayant traité des
“environnementales concernant le Bien qui puissent aboutir à l'avenir à une
quelconque obligation ou responsabilité en matière d'environnement.

9.3. Stipulation, déclarations et garanties de CAMEC Ple

CAMEC Pic stipule, déclare et garantit par la présente à GECAMINES que :
a. Engagement dans le Projet

CAMEC Pl confirme sa ferme volonté à investir dans le Projet, en partenariat avec
GECAMINES et suivant Les termes de la présente Convention de JV.

Elle déclare sa détermination à chercher à résoudre les divers obstacles susceptibles
de compromettre la réalisation du Projet.

b. Sociétés Affiliées ou Affiliés.

CAMEC Plc s'engage à communiquer, en temps opportun, la liste de ses Sociétés
Affiliées ou Affiliés susceptibles de participer au financement du Projet où de
prendre les Parts Sociales du Capital social de BM Sprl aux termes des articles 5 et
36.2

c. Garantie du financement du Projet

CAMEC Pic confirme qu'elle a la capacité de se procurer dans les délais prescrits à
l'article 7.1 aux conditions stipulées dans la présente Convention de JV et sans
engagement financier de GECAMINES, le financement nécessaire pour le
Développement du Bien.

d. Ordres des Travaux en cours et état du Bien

A la date d'entrée en vigueur de la présente Convention de JV, la Prospection et la
Recherche, les traitements et les autres Opérations menées par ou pour le compte de
BM Sprl, SVM Sprl et MM Sprl concernant le Bien ont été exécutés et menés en bon
père de famille et conformément aux règles de l'art en matière de prospection
géologique et géophysique, et pratiques minières, d'ingénierie et de métallurgie. Tous
ces travaux et Opérations sont conformes à toutes les lois ou décisions prises par les
autorités compétentes.

dont on peut raisonnablement s'attendre à ce qu'elles soi
réhabilitation et la restauration du Bien ou se
environnementaux du Bien ou des Opérations exécutées s

Æ, Convention de joint-venture BM Sprl / mars 2009 25 sur 49
9.4.

ur de la Convention de JV, aucun produit polluant n'a été
gé, abandonné, pompé, versé, injecté, déversé ni ne s'est
filtré sur ou dans le Bien en violation d'une quelconque
législation € ementale applicable; il n'y a pas de notification orale ou écrite
concernant le déversement d'un produit contaminant en rapport avec le Bien, qui
imposerait ou pourrait imposer à BM Sprl d'entreprendre une action corrective ou
réparatrice, ni aucune responsabilité en raison d'une quelconque législation
applicable en matière d'environnement.

Aucune partie du Bien n'est située dans une zone environnementale sensible ou dans
des zones de déversement réglementées. Il n’y a pas de servitude, de privilège ou de
charges autres que légales ou contractuelles de nature environnementale relativement
au Bien et il n'existe pas d'actions entreprises, sur le point d'être entreprises ou en
cours, qui puissent grever le Bien de telles charges environnementales.

CAMEC Ple n'a pas connaissance de faits ou de circonstances ayant traité des
matières environnementales concernant le Bien qui puissent aboutir à l'avenir à une
quelconque obligation ou responsabilité en matière d'environnement.

f. Droits, impôts, taxes et redevances

Tous droits, impôts, taxes et redevances mis à charge du Bien sont intégralement
payés et le Bien est libre de toutes charges fiscales et autres au regard des lois de la
République Démocratique du Congo.

Survivance des stipulations, déclarations et garanties

L'exactitude de chaque stipulation, déclaration et garantie, ainsi que l'engagement, de
les respecter, constituent pour chacune des Parties une condition déterminante pour la
signature de la présente Convention de JV.

I] ne peut être renoncé, en tout ou en partie, à une de ces stipulations, déclarations et
garanties que par la Partie en faveur de laquelle la stipulation, la déclaration, ou la
garantie est faite comme stipulé au présent article, pour autant que BM Sprl, continue
d'exister. Chaque Partie s'engage à tenir indemne et à indemniser l'autre Partie de tout
dommage résultant de toute violation d'une stipulation, déclaration ou garantie
quelconque faite par elle contenue dans la présente Convention de JV.

fonctionnement de BM Sprl conformément à la par Convention à de et aux
Statuts.

K/ Convention de joint-venture BM Spri mars 2009 26 sur 49
10.2. Contradiction

En cas de k les dispositions de la présente Convention de JV et les
Statuts Spies dispositions de la présente Convention de JV s'appliqueront
dans toi HSE Pà r la loi. Chaque Associé s'engage à voter ou à faire en
sorte ay Hu Lotenti 4 modifications des Statuts de BM Sprl nécessaires pour
éliminer in etes

10.3. Associés Su

Toute Personne qui deviendra Associé de BM Sprl sera liée par les dispositions de la
présente Convention de JV et devra marquer son accord sur les termes de celle-ci en
remettant aux Parties un document écrit dans lequel elle déclare sa volonté d'être liée
par les conditions de la présente Convention de JV et indique une adresse où les
notifications ou communications prévues dans la présente Convention de JV pourront
lui être faites.

Chaque Partie stipule et accepte qu'après qu'un tiers ait marqué son accord sur les
conditions de la présente Convention de JV, chacune d'elles sera liée à l'égard de chacun
de ces tiers ; et que, de la même façon, chacun de ces tiers sera lié à l'égard de chacune
des Parties.

10.4. Parts Sociales

Les dispositions de la présente Convention de JV relatives aux Parts Sociales
s'appliqueront mutatis mutandis à tous les titres ou Parts Sociales dans lesquels les Parts
Sociales pourraient être converties, modifiées, reclassifiées, redivisées, redésignées,
rachetées, subdivisées ou consolidées; également, à tous les titres et Parts Sociales
quelconques que les Associés de BM Spri auront droit à titre de dividende ou de
distribution payable en Parts Sociales ou en titres.

TITRE VIIL : ASS LEE GENE E

TIC LPOUVO DE L’AS BLEE GENERA

L'Assemblée Générale, régulièrement constituée, représente l’universalité des Associés. Elle
a les pouvoirs les plus étendus pour faire ou ratifier les actes qui intéresse:

ARTICLE 12 : ASSEMBLEE GENERALE ANNUELLE

12.1. L'Assemblée Générale Annuelle se tient dans les trois (3)
chaque Exercice Social, au siège social ou à l’endroit désigné Le
d’entendre les rapports sur la gestion de BM Sprl présentés par K Conseil « érance,
d'examiner les comptes annuels de BM Spri, d’entendre le rappoi ollège des
Commissaires aux comptes sur la gestion et sur les comptes annuels examinés en vue de

Convention de joint-venture BM Spri Vos 2009 27 sur4g d
statuer sur cés decuments et de donner, par vote séparé, décharge de leurs missions aux
Membres & C 2 E ce et aux Commissaires aux comptes, d’élire des nouveaux
— Membregu és missaires aux comptes ou de reconduire le mandat des
Commisire{9 ge enfin, en vue de statuer sur tout autre point qui aura été

12.2. Tous les 5 (Èim ssemblée Générale inscrira à son ordre du jour l’examen de
— l’évolution des activités liées à l’objet social de BM Sprl. Les décisions seront prises
conformément aux modalités de vote définies dans le Contrat de Création et les Statuts.

ARTICLE 13 : ASSEMBLEE GENERALE EXTRAORDINAIRE

Les 13.1. L'Assemblée Générale Extraordinaire peut être convoquée à tout moment, autant de fois
que l'intérêt de BM Spr! l'exige. Elle doit l'être, dans les quinze (15) Jours, à la demande
de tout Associé représentant au moins un cinquième du capital social ou à la demande du
Président ou du Vice-Président ou de deux Membres du Conseil de Gérance ou des
Commissaires aux comptes, chaque fois que l'intérêt de BM Sprl l'exige. Les

_ Assemblées Générales Extraordinaires se tiennent à l’endroit indiqué dans la
convocation.

13.2. Une Assemblée Générale Budgétaire se tiendra obligatoirement entre le 1" septembre et
le 31 décembre de chaque exercice en vue d'examiner et d'approuver le projet de budget
— de l'exercice suivant de BM Sprl approuvé, au préalable, par le Conseil de Gérance.

ARTICLE 14 : CONVOCATIONS ET ORDRE DU JOUR DE L'ASSEMBLEE
GENERALE

_ 14.1. L'Assemblée Générale, tant Annuelle qu’Extraordinaire, se réunit sur convocation du
Président du Conseil de Gérance ou, en son absence, par les personnes mentionnées à
l'Article 13.1 de la présente Convention de JV.

14.2. Les convocations à l’Assemblée Générale sont faites par lettre, téléfax ou messagerie
électroniques. Les convocations sont adressées aux Associés au moins vingt (20) jours à
l’avance. Elles doivent contenir l’ordre du jour, indiquer la date, le lieu et l’heure de la
réunion. Tous documents relevant de l’ordre du jour et qui doivent inés par
l’Assemblée Générale doivent être joints à la convocation.

ARTICLE 15 : PROCURATIONS

respectivement se faire représenter par une seule et même Personne. 7

£ Convention de joint-venture BM Spri / À 2009 28 sur 49
Toute Assemblée
par le Vice-présidi
des Membres. Le
ou plusieurs scrutat

— ARTICLE 17 : QUOR IÈGE ET DE DECISION

17.1. L'Assemblée statue valablement, si le nombre de parts Sociales représentées constitue
plus de la moitié du Capital social et si chaque catégorie d’Associés est présente ou
représentée. Ses décisions sont prises à la simple majorité des voix. Chaque Action

- donne droit à une voix.

17.2. Au cas où ce quorum n’est pas atteint, une nouvelle convocation est adressée, dans les
sept (7) Jours de la première réunion, aux Associés avec le même ordre du jour par la
personne qui présidait la séance, à une date et heure à fixer par elle. Un délai d'au

_ moins vingt (20) Jours devra séparer la tenue de la première réunion et la date

proposée pour la seconde réunion. Lors de cette seconde réunion, chaque catégorie

d’Associés devra être présente ou représentée.

17.3. Toutefois, lorsqu'il s’agit de délibérer une modification aux Statuts, la dissolution
_ anticipée de BM Spri, l'augmentation ou la réduction du Capital social, la fusion avec
d’autres sociétés, la création de filiales à l’étranger, aucune résolution ne pourra être

prise que si elle réunit les trois quarts des voix qui prennent part au vote.

174. Si la décision concerne une modification de l’objet social de BM Spri, la majorité
_ requise est portée aux quatre cinquièmes des voix présentes ou représentées.

— TITRE IX: _ ADMINISTRATION DE BM Sprl

ARTICLE 18 : ADMINISTRATION DE BM Sprl

— L'administration de BM Sprl, notamment la composition, les pouvoirs et le fo
de ses organes de gestion et de contrôle est organisée par la présente Convergen dE JV
les Statuts. ÿ 5

ARTICLE 19 ; COMPOSITION ET CONDITIONS DE NOMINA
_ MEMBRES DU CONSEIL DE GERANCE

19.1. BM Sprl est administrée par un Conseil de Gérance composé de six d
quatre (4) Membres, dont le Vice Président, seront nommés par l’Assemblée Générale

_ / 7 Convention de joint-venture BM Spri Ke 2009 28 sur 49 PA
4

désignation

19.3. En cas de vacance d'une place d’un Membre, par suite de décès, démission ou autre
cause, les membres restants du Conseil de Gérance, représentant les Associés de la
même catégorie que le Membre ayant occasionné la vacance, peuvent pourvoir
provisoirement à son remplacement jusqu'à la prochaine Assemblée Générale, qui
procèdera à La désignation d’un nouveau Membre.

ARTICLE 20 : FONCTIONS DU CONSEIL DE GERANCE

20.1. Le Conseil de Gérance est investi des pouvoirs les plus étendus pour poser tous les actes
d'administration et de disposition qui intéressent BM Spr!. Il a dans sa compétence tous
les actes qui ne sont pas réservés expressément par la loi ou les Statuts à l’Assemblée
Générale: gestion financière, contrats relatifs au personnel, ventes et achats,
établissement de sièges administratifs, agences et succursales. Le Conseil ne peut
empiéter sur les attributions reconnues à l'Assemblée Générale par la loi ou par les
Statuts.

20.2. Tous actes engageant BM Spri, tous pouvoirs et procurations, toutes révocations
d’agents, employés ou salariés de BM Sprl, et notamment les actes relatifs à l’exécution
des résolutions du Conseil de Gérance, auxquels un fonctionnaire public ou un officier
ministériel prête son concours, spécialement les actes de vente, d’achat ou d'échange
d'immeubles, les actes de constitution ou d’acceptation d’hypothèque, les mainlevées
avec où sans constatation de paiement, seront valables à la condition qu'ils soient signés
par une ou plusieurs Personne(s) agissant en vertu d’une procuration donnée
expressément par le Conseil de Gérance sous la forme d’un écrit ou en vertu d’une
procuration organisée par le Règlement d’Ordre Intérieur ou en vertu d’une procuration
organisée par les Statuts.

20.3. L'ouverture à l'étranger de bureaux de représentation, agences et suc:
Sprl pourra être décidée par le Conseil de Gérance à la majorité des
Ces, bureaux, agences et succursales ainsi ouverts restent sous la dire
du siège social.

A, Convention de joint-venture BM Spri ) \= 2009 30 sur 49
212.

la catégorie B et un Vice-président proposé par les Associés de la catégorie A.

Le Conseil se choisit un secrétaire parmi ses autres membres. IL peut, néanmoins,
nommer un secrétaire choisi parmi le personnel de BM Sprl ou en dehors d’elle.

ARTICLE 22 : GESTION JOURNALIERE - COMITE DE DIRECTION

22.1.

22.2.

22.3.

Le Conseil de Gérance se fera assister, dans une année à compter de la signature du
procès-verbal de la rencontre des Parties du 29 septembre 2008, par un Comité de
Direction nommé par lui et qui comprendra un Directeur Général et un Directeur
Général Adjoint, le Directeur en charge de la production, le Directeur en charge des
finances, du budget et de la comptabilité, le Directeur en charge des
approvisionnements, le Directeur commercial et le Directeur en charge des ressources
humaines.

Le Directeur Général, le Directeur en charge des finances, budget et comptabilité, le
Directeur en charge des Approvisionnements et le Directeur de ressources humaines
seront nommés par le Conseil de Gérance parmi les candidats proposés par CAMEC
Plc. Le Directeur Général Adjoint, le Directeur en charge de la production et le
Directeur Commercial seront nommés par le Conseil de Gérance, sur proposition de
GECAMINES.

Le Conseil de Gérance détermine les pouvoirs, les attributions, les appointements ou
indemnités des membres du Comité de Direction. Il peut révoquer en tout temps la
décision qu’il a prise à cet égard.

ARTICLE 23 : MODALITES DES REUNIONS DU CONSEIL DE GERANCE

23.1.

Convocation

Le Conseil de Gérance se réunit, sur convocation et sous la

Membre désigné par au moins trois autres Membres.

Les convocations aux réunions du Conseil de Gérance sont k

examinés par le Conseil de Gérance doivent être joints à la convocation:

Les frais exposés par les Membres pour participer aux réunions du Conseil de Gérance
sont supportés ou remboursés par BM Spri.

[ 7, Conventian de joint-venturs BM Spri ) mars 2009 31 sur 49
fe e
232 F ÊËs

= Les Bai & doute /Conseil de Gérance doivent se tenir au moins deux fois par

an:l i ra tenue avant la fin du mois de mars et sera consacrée à

sera tenue ap Mois de septembre mais avant la fin du mois de décembre et sera
consacrée à l’approbation du budget de l'exercice suivant.

Le Conseil de Gérance peut, en outre, être convoqué, en réunion extraordinaire, chaque
fois que l'intérêt de BM Spri l’exige ou chaque fois que deux Membres au moins le
demandent.

— Les réunions se tiennent aux date, lieu et heure indiqué dans les convocations qui
doivent prévoir un préavis d’au moins quinze (15) Jours.

Les membres du Conseil de Gérance peuvent participer aux réunions du Conseil de
Gérance par téléconférence et peuvent exprimer leurs opinions et leurs votes de la
_ même manière.

23.3. Procuration

Tout Membre empêché ou absent peut, par simple lettre, téléfax, messagerie

_ électronique ou tout autre moyen de communication électronique, donner pouvoir à
l’un de ses collègues, de la même catégorie de Parts que lui ou à une tierce Personne de
son choix, de le représenter à une séance du Conseil et d’y voter en ses lieu et place. Le
déléguant sera, dans ce cas, au point de vue du vote, réputé présent. Un délégué peut
ainsi représenter plus d’un Membre.

23.4. Quorum

Le Conseil de Gérance ne peut délibérer et statuer valablement que si la moitié au
moins de ses membres est présente ou représentée et si chaque catégorie de Parts
_ Sociales est représentée. Au cas où ce quorum n'est pas atteint, une nouvelle
convocation est adressée, dans les sept (7) Jours de la première réunion, aux Membres

. réunion, au moins un Membre élu par chacune des deux catég
présent ou représenté.

_ A Convention de joint-venture BM Spri ? À mars 2009 32 sur 49 #
Toutefois, le Conseil de Gérance devra statuer aux trois quarts des membres présents
ou représentés pour :
“la conclusion des contrats à des conditions autres que des Conditions
_ Concurrentielles,
« lPautorisation préalable des conventions conclues entre BM Spri et Fun de ses
membres du Conseil de Gérance ou Associés (Conventions avec des Associés et/ou
des Sociétés Affiliées).

_ Si, dans une séance du Conseil de Gérance réunissant le quorum requis pour délibérer
valablement, un ou plusieurs membres s’abstiennent, les résolutions sont valablement
prises à la majorité des autres membres présents ou représentés.

En cas d’égalité des voix, la question sera soumise de nouveau à la prochaine réunion
du Conseil de Gérance.

Si la même situation d’égalité se produit lors de cette deuxième réunion du Conseil de
Gérance, le point litigieux sera soumis pour décision à l’Assemblée Générale.

23.6. Procès-verbaux

Les délibérations du Conseil de Gérance sont constatées par des procès-verbaux signés
7 par les Membres présents ou représentant d’autres Membres à la réunion du Conseil.
Ces procès-verbaux sont consignés dans un registre spécial. Les délégations ainsi que
les avis et votes donnés par écrit, par fax ou autrement y sont annexés.

Les copies ou extraits de ces procès-verbaux à produire en justice ou ailleurs sont
— signés par le Président ou, à défaut, par un membre du Conseil à ce délégué.

ARTICLE 24:  RESPONSABILITE DES MEMBRES DU CONSEIL DE
GERANCE

— Les Membres du Conseil de Gérance ne contractent aucune
aux engagements de BM Sprl, mais ils sont responsables de l”
fautes commises dans leur gestion, conformément à la loi.

_ F Convention de joint-venture BM Spri / À = 2009 33 sur49 #
aux Membres chargés de fonctions ou missions spéciales, des indemnités à prélever sur les
frais généraux.

ARTICLE 26 : PROGRAMME ET BUDGET

Sauf s'il est stipulé autrement dans la présente Convention de JV, les Opérations seront
conduites et les Dépenses seront exposées en se conformant exclusivement aux Programme et

- Budget approuvés par l'Assemblée Générale des Associés suivant les modalités définies dans
les Statuts et dans la présente Convention de JV.

26.1. Présentation des Programme et Budget

Un projet de Programme et un projet de Budget seront rédigés par le Comité de
Direction de BM Sprl pour approbation par l'Assemblée Générale des Associés, après
consultation du Conseil de Gérance pour toute période que le Comité de Direction
jugera raisonnable.

Pendant la durée d'exécution de tout Programme et de tout Budget adoptés et au moins
_ trois (3) mois avant leur expiration, le Comité de Direction préparera un projet de

Programme et un projet de Budget pour la période suivante et les soumettra pour

examen au Conseil de Gérance, avant leur approbation par l'Assemblée Générale des
_ Associés conformément aux Statuts de BM Spri.

26.2. Examen des projets de Programme et de Budget

Le Conseil de Gérance examinera les projets de Programme et de Budget dans les
quinze (15) Jours de leur réception avant leur approbation par l'Assemblée Générale des
_ Associés.

Chaque Programme et chaque Budget adoptés pourront être revus et adaptés, sans égard

_- à leur durée, au moins une fois l'an, au cours d'une réunion du Conseil de Gérance à
condition que cette révision n'entraîne pas un écart de plus de 10% des Budget et
Programme approuvés par l'Assemblée Générale des Associés.

26.3. Approbation du Programme et du Budget par les Associés

— Dans les quinze (15) Jours de l'adoption par le Conseil de Géri
Budget, avec ou sans modification, le Conseil de Gérance
chaque Associé lesdits Programme et Budget pour appr

— Générale des Associés.

A Convention de joint-venture BM Sp / = 2009 34 sur 49
Le Dire Pr Mt cite l'approbation préalable du Conseil de Gérance pour tout
jficatt 2 par rapport à un Programme ou à un Budget adoptés.

We vra être justifiée ultérieurement los de la réunion suivante
de l’Assemblée Générale des Associés.

ARTICLE 27 : ACTIONS JUDICIAIRES

Les actions judiciaires, comme défendeur ou demandeur, ainsi que tous désistements faits au
nom ou à l'encontre de BM Sprl sont suivis et diligentés par le Conseil de Gérance en la
personne du Président du Conseil de Gérance ; en cas d’empêchement du Président, cette
mission sera assurée par son Vice-Président, ou à défaut par tout autre Membre à ce
expressément délégué à cet effet.

ARTICLE 28 : INDEMNISATION

Sans préjudice des dispositions légales applicables, BM Sprl indemnisera tout membre du
Conseil de Gérance ou du Comité de Direction ou fondé de pouvoirs, ainsi que ses héritiers et
représentants légaux pour toutes Obligations contractées ou Dépenses effectuées
raisonnablement pour le compte de BM Sprl en raison de toute action ou procédure, à
condition que l’action ou la procédure ait été effectuée honnêtement et de bonne foi dans le
meilleur intérêt de BM Spri.

ARTICLE 29 : COMMISSAIRES AUX COMPTES ET CONTROLE

29.1. Les Opérations de BM Sprl sont surveillées par le Collège des Commissaires aux
comptes nommés et révoqués par l’Assemblée Générale des Associés, à raison d’un
Commissaire aux comptes proposé par chaque catégorie d’Associés et pour un mandat
de deux ans, renouvelable une fois.

29.2. Les Commissaires aux comptes ont un droit illimité de surveillance et de vérification
sur toutes les opérations de BM Spri. Ils peuvent prendre connaissance, sans
déplacement des livres, de toute la documentation (correspondance, procès-verbaux,
pièces comptables et écritures) de BM Sprl qu’ils estiment utile T tion de leur
mission.

29.3. Les Commissaires aux comptes doivent soumettre individ{äle: ctitèhent à
l’Assemblée Générale, et circonstanciellement au Conseil &,
Direction, lorsque ces organes leur ont requis des travai
leurs travaux, accompagnés des recommandations qu’ils auro t'ésti pour le

È
Gi
&

7 4 Convention de joint-venture BM Spri VA Ÿ mars 2009 35 sur 49
redressement des anomalies constatées ou pour l’amélioration du contrôle interne et/ou

la responsabilité des membres du Conseil de Gérance
dis aux Commissaires aux comptes .

— TITRE X : LE PERSONNEL DE BM Sprl

ARTICLE 30 : GENERALITES

Les Parties s’accordent à titre de principe que les employés constituant la force de travail, les
cadres et le personnel de soutien seront recrutés à compétence égale, en priorité, parmi le
personnel de GECAMINES.

ARTICLE 31:  RESPONSABILITES DE BM Spri ENVERS LE PERSONNEL
— GECAMINES

BM Sprl ne sera pas contractuellement responsable du paiement des arriérés de salaires du
personnel provenant de GECAMINES et préalablement recruté par SVM Sprli. Tous les
salaires, rémunérations, avantages sociaux et autres obligations vis-à-vis de ce personnel,
_ obtenus auprès de GECAMINES, resteront de la seule responsabilité de GECAMINES, en ce
compris sans limitation, les obligations relatives aux pensions, aux soins médicaux et toute
autre obligation antérieure à la date d'engagement par SVM Sprl.

ARTICLE 32 : SALAIRES ET AVANTAGES SOCIAUX

BM Sprl versera à son personnel un salaire approprié et lui fournira un programme
_ d'avantages sociaux conformément au Code du Travail de la République Démocratique du

Congo. En outre, toutes les autres obligations et tous les autres aspects administratifs à l’égard

du personnel engagé par BM Spri, resteront de sa responsabilité exclusive.

ARTICLE 33 : GESTION DU PERSONNEL

réglementations applicables.

PT de joint-venture BM Sprl / \ = 2009 38 sur 49 #
ARTICLE 34: FRANSFERT DE TECHNOLOGIES ET FORMATION

de, que BM Sprl mette en œuvre une politique de transfert de

techn ie: q nt gl extraction minière, au traitement métailurgique aux techniques
_ mode ton

CAMEC ès"; que BM Sprl fournisse à ses employés, la formation nécessaire
7 pour exécute! de façon compétente, et leur donne l’opportunité d'apprendre de

nouvelles techniques qui leur permettront de progresser dans le futur vers des postes plus
_ complexes et plus exigeants. Cette politique a pour objectif d’encourager les employés à faire

preuve d'initiative et à assumer des responsabilités afin d'atteindre le maximum de leur

potentiel.

GECAMINES s'engage à faciliter l’action de CAMEC Pic de transfert de technologies et de
la formation du personnel de BM Spri.

ARTICLE 35 : REMUNERATIONS DES PARTIES
La rémunération des Parties consistera :
35.1. Pour GECAMINES
{a). Le paiement d’un pas de porte
Au titre de droit d'accès au business, CAMEC Pic a payé à GECAMINES un pas
de porte non remboursable de 2.000.000 (deux millions) USD pour un tonnage de
_ 2.000.000 tCu de réserves géologiques.
Les Parties conviennent que CAMEC Ple complète le montant et le paiement de
_ ce pas de porte, sur base de 35 USD/tCu, en cas de mise en évidence d’un tonnage
| de cuivre additionnel, au-delà des 2,000.000 tCu sus évoquées,
_ (b).Le paiement des Royalties.

En compensation de la consommation des gisements, BM Sprl paiera à

_ GECAMINES, à partir de l’année fiscale 2009, 2,5 % du Chiffre Affaires Brut

sous forme de royalties. « Chiffre d'Affaires Brut » signifie Le es ventes
des Produits réalisées par BM Sprl.

Ru

| Les paiements dus à GECAMINES au titre des ro, jet à ne
comptabilisation trimestrielle (basée sur les trimestæs d nt

jt payables, avant la fin du mois suivant la fin de chag tant
toutes les ventes réalisées pendant le trimestre précédent} ctués
seront accompagnés d‘informations pertinentes avec des éfai $ pour

- expliquer le montant calculé. —

T Convention de joint-venture BM Spri / D 37 sur 49
s emprunts initiaux et répartition des bénéfices nets

existence des fonds de réserves suffisants pour pourvoir au
nécessaires à l'exploitation de BM Spri, les bénéfices nets
ectés, pour l’Exercice Social 2008, à raison de 75%, au
Avances et de leurs intérêts et, de 25%, à la rétribution des
rorata de leurs participations dans le Capital social de BM Spri.
tion des bénéfices distribuables sera respectivement de 70 % et de 30

% à partir de l’Exercice Social 2009.

- A la fin de la période de remboursement des Avances et de leurs intérêts, les
bénéfices nets d'impôts seront distribués aux partenaires au prorata de leurs
participations dans BM Spri.

35.2. Avances sur distribution des bénéfices
- Le Conseil de Gérance examinera la possibilité de payer trimestriellement à chaque

Associé à titre d’avances sur les distributions annuelles des bénéfices, un montant égal

à sa part dans les bénéfices estimés (sous déduction d'une réserve adéquate pour le
- service de La dette et pour le fonds de roulement) afférents au trimestre concerné de
BM Sprl. Ces avances, comme les distributions, seront payées en dollars US sur le
compte en République Démocratique du Congo ou à l'étranger indiqué par chaque
Associé.

Les Avances éventuellement accordées seront compensées annuellement avec les
dividendes à recevoir par chaque Associé de BM Spri à la fin de l'Exercice Social. Si
ces avances aux Associés excèdent le montant des dividendes annuels projetés
auxquels ils ont droit, le montant payé en trop à chaque Associé de BM Spri sera
considérée comme un prêt lequel prêt devra immédiatement être remboursé à la date
où ce paiement en trop est constaté.

35.3. Distribution en Nature

: L'Assemblée Générale des Associés peut décider, à l'unanimité, de distribuer tout ou
! partie des dividendes en nature, sous forme de Produits, selon des modalités qu'elle
décidera également à l'unanimité.

35.4. Répartition des prestations et des commandes de fournitures de BM._Spri entre ses
Associés

Chaque fois que BM Sprl aura à recourir à la sous-traitance

ÿ

avec son objet social telles que les prestations d’explé@tiogé/ où les
_ d’approvisionnements et/ou de services, elle les proposera d géf et e Ÿ mapigre
équitable à ses Associés ou à leurs Sociétés Affiliées qui dérbnt Wa t

les règles de l’art et aux conditions concurrentielles.

En cas de recours aux tiers, priorité sera donnée aux candidats locaux Ssant les
conditions concurrentielles.

K/ Convention de joint-venture BM Sprli 4 Ve 200$ 38 sur 48

&
è/contraire, aucun Associé ne pourra, pendant l'exécution de la
présente C \'de JV, transférer aucune des Parts Sociales dont il est propriétaire, ou
qu'il acquerrait postérieurement, sauf moyennant le respect des dispositions de la présente
Convention de JV et des statuts de BM Spri.

36.1. Principes généraux

Toute cession de Parts Sociales s’opère par une déclaration de transfert, inscrite dans le
registre des Associés, datée et signée par le cédant et le cessionnaire ou par leurs fondés de
pouvoirs, ou de toute autre manière autorisée par la loi.

36.2.Cessions libres

Toute Partie peut céder librement une, plusieurs ou la totalité des ses Parts Sociales à
l’autre Partie ou à une Société Affiliée, étant entendu que, pour les Sociétés Affiliées, (i)
les Parts Sociales seront rétrocédées au cédant si le cessionnaire cesse d’être une Société
Affiliée et que (ii) l’acte ou la convention de cession devra prévoir expressément cette
rétrocession.

Toute cession libre doit être notifiée au Conseil de Gérance huit (8) Jours avant le
jour de la cession effective. Cette notification doit être accompagnée d’un document
prouvant la qualité de Société Affiliée du cessionnaire, d’un document confirmant
l'adhésion du cessionnaire à la présente Convention de JV ainsi que son engagement
de rétrocession au cas où il cesserait d’être une Société Affiliée.

36.3.Cessions de Parts Sociales par les Associés et Droit de Préemption

Sans préjudice des dispositions de la section ci-dessus, les cessions des Parts Sociales
s’effectueront comme suit :

Droit de faire une offre

Si une Partie décide de vendre toutes ou partie de ses Parts Sociales, cette P.
notifiera à l’autre Partie (l’ Acheteur), son intention de vendre et lui offri
faire une offre pour telles Parts Sociales. La période pendant laquelle 1°
possibilité de faire une offre, sera fixée par le Vendeur, mais cette pério
inférieure à 30 jours calendrier.

Le Vendeur n’a pas l'obligation d'offrir à l’autre Partie la possibilité de faire ue
de transfert de toutes ou partie de ses Parts Sociales à une Société Affiliée où"

Convention de joint-venture BM Spri / mars 2009 39 sur 49
nantissement de toutes ou partie de ses Parts Sociales en relation avec le financement des

Le Vendeuratursgh Arcs) bligation d'offrir à l’autre Partie la possibilité de faire une
ion, unification ou réorganisation du Vendeur impliquant un
qu'en cas d’exécution, par un créancier gagiste, d’un
Contrôle » signifie la détention directe ou indirecte par une
des droits de vote à l'Assemblée Générale de cette société ou
entité.

36.4.0ffre d'un Tiers et Droit de Préemption.

Sauf dans le cas de l'article 36.2, un tiers peut faire l'offre d'acheter des Parts Sociales auprès
d'un Associé,

L'acceptation de cette offre est conditionnée par l'accord de l'offrant à s'engager à respecter les
dispositions prescrites par la présente Convention de JV.

L'offre du tiers devra être irrévocable pour une période de soixante (60) jours. Dans les dix
(10) jours de la réception de l'offre, l'Associé sollicité adressera une copie de celle-ci à l’autre
Associé.

Celui-ci dispose d'un droit de préemption sur toutes les Parts Sociales susceptibles d'être
cédées.

En cas de plus de deux Associés, la répartition de ces Parts Sociales se fera normalement
d'une manière proportionnelle au nombre des Parts Sociales détenues initialement par chacun
des Associés, sauf arrangement libre entre eux.

Ce droit de préemption est à exercer dans un délai de trente (30) jours à compter de la date de
la notification de l'offre par l'Associé sollicité.

Si dans le délai précité, l’autre Associé n'a pas accepté ou n’a accepté que partiellement l'offre
du cédant, cette offre d'exercer le droit de préemption est présumée refusée, soit dans son
ensemble, soit pour la partie non rachetée par l’autre Associé. Le cédant pourra accepter
l'offre du tiers et conclure la cession avec l'offrant pour la partie des Parts Sociales non
rachetée par l’autre Associé. Dans ce cas, les Associés dans BM Spri prendront toutes les
mesures et accompliront toutes les formalités nécessaires pour que le tiers soit enregistré dans
les livres de BM Spri en qualité d'Associé dans BM Sprl

36.5. Modalités d'exécution d’une cession de Parts Sociales entre Associés

Sauf si d'autres conditions d'exécution de la vente des Parts Sociales s
Associés, les termes et conditions d'exécution de cette vente seront les s

(). Prix de vente
Le prix de vente sera payable intégralement par chèque certi

de l'opération en échange de la cession des Parts Sociales vend
toutes charges.

Convention de joint-venture BM Spri / Ÿ7 20098 40 sur 49
À la date de l'exécution, le cédant provoquera, s'il a cédé l'ensemble des Parts Sociales,
la démission de ses représentants au Conseil de Gérance. Le cessionnaire sera subrogé
dans tous les droits et obligations du cédant.

36.6.Gage des Parts Sociales

Un Associé (le « Débiteur gagiste ») peut gager ou grever, de toute autre façon, toutes ou
partie de ses Parts Sociales au profit de toute personne (le « Créancier gagiste ») si ce gage ou
cet autre engagement prévoit expressément qu'il est subordonné à la présente Convention de
JV et aux droits que les autres Associés tirent de la présente Convention de JV et si, en cas de
défaillance du Débiteur gagiste, le Créancier gagiste convient avec ce dernier {le débiteur
gagiste) de céder, sans réserve, tous ses droits sur ces Parts Sociales dans l'ordre de
préférence, à l'autre Associé ou à toute Personne quelconque qui pourrait ultérieurement être
habilitée à acquérir ces Parts Sociales moyennant paiement au Créancier gagiste de toutes les
sommes dont ces Parts Sociales garantissent le paiement.

Dès à présent, le Débiteur gagiste autorise irrévocablement un tel paiement.

36.7.Conditions de la cession

En tant que condition nécessaire pour que le Vendeur soit libre de toute Obligation aux termes
de la présente Convention de JV, la cession de Parts Sociales d’une Partie à un tiers est
soumise (i) à l’engagement écrit du cessionnaire d’être tenu par tous les termes, conditions et
engagements de la présente Convention de JV et (ii) au paiement des droits dus à l’Etat.

ARTICLE 37: DROIT APPLICABLE ET REGLEMENT DES LITIGES OÙ
DIFFERENDS

37.1. La présente Convention de JV sera régie et interprétée conformément aux lois de la
République Démocratique du Congo.

37.2. En cas de litige ou de différend entre Parties né de la présente Convention de JV ou en
relation avec celle-ci ou ayant trait à la violation de celle-ci, les Parties concernées

s'engagent, avant d’instituer toute procédure arbitrale, et sauf urgorcés gontrer
pour tenter de parvenir à un règlement à l'amiable. / Qi < e
2

37.3. A cet effet, les Présidents de Parties concernées (ou leurs d é£ æl
dans les 15 (quinze) jours de l'invitation à une telle rencont (œ
recommandée par la Partie la plus diligente à l’autre Partie cote
n’a pas lieu dans ce délai ou si le litige ou différend ne fait pà j giémént
écrit par toutes les Parties concernées dans les quinze jours de lsédtgon, té tePartie
peut le soumettre à l'arbitrage.

T ET de joint-venture BM Spri / Le 2009 41 sur49
découlant de la présente Convention de JV ou en relation
és suivant le règlement d'arbitrage de la Chambre du

é règlement et statuant selon le droit congolais. Le lieu de
en SUISSE. La langue de l’arbitrage sera le français, avec

ARTICLE 38 : FORCE MAJEURE

38.1. En cas de Force Majeure (telle que définie ci-après), la Partie affectée ou susceptible
d'être affectée par cette Force Majeure {la « Partie Affectée ») le notifiera aux autres
Parties par écrit, en leur décrivant les circonstances de Force Majeure, dans les
quatorze (14) Jours de la survenance de cet événement de Force Majeure. Les Parties
se concerteront pour tenter d'en limiter les conséquences.

38.2. Dans les quatorze (14) Jours de cette première notification, puis, dans le cas où
l'événement de Force Majeure perdure, chaque mois, la Partie Affectée devra adresser
aux autres Parties des notifications complémentaires contenant une description de
l'événement de Force Majeure, de ses conséquences sur l'exécution de ses Obligations
au titre de la présente Convention de JV et une évaluation prévisionnelle de sa durée.

Les autres Parties disposeront d'un délai de trente (30) Jours à compter de la réception
de chaque notification pour en contester le contenu par une notification de différend
{la « Notification de Différend »), faute de quoi, la notification sera considérée comme
acceptée.

38.3. En cas d'envoi d'une Notification de Différend, les Parties s'efforceront de régler à
l'amiable le différend dans le cadre de discussions qui devront se tenir dans les quinze
(15) Jours de la réception par la Partie destinataire d'une Notification de Différend, et
pendant une période qui ne pourra excéder trente (30) Jours à compter de la réception
par cette Partie de cette Notification de Différend, sauf accord des Parties sur une
période différente (la « Période de Règlement Amiable »).

Dans l'hypothèse où les Parties ne parviendraient pas à régler à l'amiable au terme de
la Période de Règlement Amiable leur différend quant à l'existence, la durée ou les
effets d'un événement de Force Majeure, ce différend sera tranché par arbitrage
conformément à l'Article 37 de la présente Convention de JV. La sentence du tribunai
arbitral sera définitive et exécutoire, les Parties renonçant irrévocablement par les
présentes à interjeter appel de la sentence arbitrale,

38.4. Aux fins de la présente Convention de JV, l'expression Forc,

cyclone, glissement de terrain, foudre, tempête, inondation, tremble
conditions météorologiques exceptionnelles, tout incendie ou explosion,
Partie Affectée ait pris toutes les précautions raisonnables, les soins appropriés et les

7 L/ Convention de joint-venture BM Spri pl \ 2009 42 sur 49
QE » A
«A €, \

(9
®
el alternatives afin d'éviter le retard ou la non-exécution, totale ou partielle, des
ions stipulées dans la présente Convention de JV.
e

L$ferprétation du terme de Force Majeure sera conforme aux principes et usages du
oit international et du droit congolais, et tout litige relatif à un incident ou aux
_ - conséquences de Force Majeure sera réglé conformément à l'Article 37 de la présente

Convention de JV.

_ 38.6. Dès qu'un cas de Force Majeure survient, l'exécution des obligations de la Partie
Affectée sera suspendue pendant la durée de la Force Majeure et pour une période
supplémentaire pour permettre à la Partie Affectée, agissant avec toute la diligence

_ requise, de rétablir la situation qui prévalait avant la survenance dudit événement de
Force Majeure.

— La Partie Affectée agira avec toute la diligence raisonnablement requise pour éliminer
le plus rapidement possible l'événement de Force Majeure, sans toutefois que cela
n'implique l'obligation de mettre fin à une grève où autre conflit social d'une manière

— qui irait à l'encontre du bon sens de la Partie Affectée.

Toutes les conditions, tous les délais et toutes les dates postérieures à la date de
— survenance du cas de Force Majeure seront adaptés pour tenir compte de la
prolongation et du retard provoqués par la Force Majeure.

Au cas où l'exécution des Obligations d'une Partie Affectée serait suspendue, soit
entièrement soit en partie, à cause d'un cas de Force Majeure, la présente Convention
de JV sera prorogée automatiquement pour une période équivalente à la durée du cas
de Force Majeure.

38.7. En cas d'incident de Force Majeure, aucune des Parties ne sera responsable de
l'empêchement ou de la restriction, directement ou indirectement, d'exécuter toutes ou
partie de ses Obligations découlant de la présente Convention de JV.

38.8. Au cas où le cas de Force Majeure, intervenu avant la création de BM Sprl, persisterait
au-delà d'une période de cent quatre-vingts (180) Jours, la présente Convention de JV
restera en vigueur, sauf si une des Parties résilie la présente Convention de JV, auquel
cas chaque Partie sera libérée de l'intégralité de ses Obligations au titre de la présente
Convention de JV.

38.9. Les Parties à la présente Convention de JV se sont mises d'accord que compte tenu de
ce qui est prévu par cette Convention de JV, la promulgation d’une nouvelle loi ou la
modification de législation en République Démocratique du Congo ne peuvent, en
aucun cas, constituer un cas de Force Majeure.

_ 38.10. En cas de Force Majeure, les Parties se concerteront au moins
tenter de limiter le dommage causé par la Force Majeure et de
des objectifs du Projet

— L, Convention de joint-venture BM Spri mars 2009 43 sur 49 V4
RES

SA j-cas où des événements non prévus et imprévisibles par les Parties dans l'exécution
la mise en application des termes et conditions de la présente Convention de JV
— entraîneraient la rupture de l'équilibre économique ou une situation de non-
profitabilité pour l'une ou l'autre des Parties, CAMEC Ple et GECAMINES prendront
acte des motifs et circonstances relatifs aux évènements survenus, dans un délai de 15
— (quinze) Jours, après notification par la Partie invoquant la clause d'Equité.

Les Parties se consulteront pour résoudre les difficultés de manière équitable.

Les Parties vérifieront si les raisons pour lesquelles la clause d'Equité est invoquée
sont valables et discuteront de leurs importance et implications dans le Projet

39.2. En cas de litige sur les motifs d'Equité invoqués ou sur la manière de les résoudre, les
Parties s'en rapporteront à l'arbitrage, conformément à l'article 37.

ARTICLE 40 : NOTIFICATIONS

40.1. Tous avis, notifications, directives, demandes ou autres communications exigées ou
envisagées en vertu d'une clause quelconque de la présente Convention de JV, devront
être soumis par écrit et livrés ou envoyés par télécopieur à GECAMINES ou à
CAMEC Pic.

POUR GECAMINES :

_ LA GENERALE DES CARRIERES ET DES MINES
À l'attention de Monsieur l'Administrateur Délégué Général
419, Bld Kamanyola

= LUBUMBASHI
FAX: 00243 2 3 41 041

POUR CAMEC Ple :

_ CAMEC Ple
For the attention of Andrew Groves, CEO
Millennium Bridge House

_ 2 Lambeth Hill _
London
EC4V 4AJ

40.2. Toutes notifications, instructions, demandes ou autres communical
avoir été données ou soumises le jour de leur livraison ou, dans le
le prochain jour ouvrable après accusé de réception de la t
changement d'adresse doit être notifié par écrit à l'autre Partie danèles Ng
Jours. ee

: / Convention de joint-venture BM Spri ? mars 2009 44 sur 49
ŒA 4 * QNTIALITE DES INFORMATIONS

L

é ELU rations déclarées confidentielles et fournies par une Partie à l'autre
concek a RES ésente Convention de JV, soit l'autre Partie ou le Bien, seront: traitées
comme onfidenti ne seront pas divulguées, sans l'accord préalable et écrit de la Partie
concernée XP RE Pourra refuser son accord sans motif raisonnable), à aucune personne
quelconque, à moins qu'une telle divulgation ne soit nécessaire pour réaliser une vente à un
tiers conformément aux clauses de préemption convenues dans la présente Convention de JV,
ne soit requise par la loi ou par toute autorité réglementaire compétente.

Lorsqu'une divulgation est requise par la loi ou par une autorité réglementaire compétente
une copie de l'information dont la divulgation est requise devra être fournie à l'autre Partie
dans un délai aussi raisonnable que possible avant cette divulgation. Si la divulgation est
nécessaire pour rendre effective une cession a un tiers ou pour obtenir, un financement du
Projet, le tiers ou le financier sera tenu de signer un engagement de confidentialité.

Aucune Partie ne sera responsable, à l'égard de l'autre Partie, de toute interprétation, opinion,
conclusion ou autre information non factuelle que cette Partie aura insérée dans tout rapport
ou autre document fourni à la tierce partie qui reçoit l'information, que ce soit par négligence
ou autrement.

Pour la protection particulière des Données fournies par GECAMINES à BM Spri, à MM Sprl
et à SVM Sprl, les Conventions de Confidentialité signées par les Parties font partie
intégrante de la présente Convention de JV et en constituent les Annexes B, C et D.

ARTICLE 42 : TAXES ET IMPOTS

Les taxes et les impôts sont à charge de BM Sprl. Néanmoins, les Parties s'engagent à assister
BM Sprl auprès du Gouvernement dans les démarches en vue de l'obtention de certains
avantages fiscaux et douaniers.

ARTICLE 43 : COMMISSARIAT AUX COMPTES ET AUDIT

43.1. Le contrôle des comptes de BM Spri et la nomination éventuelle des Commissaires
aux comptes s'opérent conformément à la présente Convention de JV et aux Statuts de
BM Sprl.

43.2. Chaque Partie a un droit illimité de contrôle et de surveillance sur toutes les
Opérations de BM Sprl. Chaque Partie est libre d'exécuter elle-même lesdits contrôle
et surveillance, notamment par ses auditeurs ou experts internes, ou de lss-fà
exécuter par un auditeur ou expert tiers.

43.3. La Partie qui se propose d'exécuter tels contrôles au-cours de tel exgefce d
aviser l'autre Partie ainsi que la direction de BM Sprl 15 (quinze) [le
avant le début desdits contrôles.

NS
434. L'avis de contrôle indiquera l'objet, l'étendue et le calendrier des conWâles

L'autre Partie saisie d'un projet de contrôle peut demander d'y participer. Ellè-e
dans ce cas d'en aviser formellement la Partie initiatrice du contrôle

Convention de joint-venture BM Spri 2 \ 2009 45 sur 49

43.5.

43.6.

43.7.

44.1.

442.

443.

sc st tenue de faciliter les missions de contrôle annoncées. Les
coptôl cé à toutes les informations et à tous les documents de gestion
igns,de contrôle. Ils pourront interroger les responsables de BM
js aÛts de gestion et recueillir des réponses écrites.
TARINT

A la fin d'une mission de contrôle, Les contrôleurs soumettront leur projet de rapport à
la Direction de BM Sprl pour avis et commentaires, et le rapport révisé sera transmis
par les contrôleurs à leurs mandants.

Les coûts de contrôles exécutés unilatéralement par une Partie seront totalement pris
en charge par elle-même. Par contre, les coûts de contrôles conjoints seront pris en
charge par BM Spri.

ARTICLE 44 : DISPOSITIONS DIVERSES

Amendement

La présente Convention de JV ne peut être amendée ou modifiée que par voie
d'avenant signé par les Parties.

Cession

La présente Convention de JV ne pourra être valablement cédée par une Partie à un
tiers que moyennant accord préalable et écrit de l’autre Partie, le cessionnaire
s'engageant par écrit à respecter la présente Convention de JV en tous et chacun de ses
termes.

Chaque Partie s'engage à ne pas s'opposer à une demande de cession sans raison
valable. La cession de la Convention de JV est régie par et devra suivre toutes les
procédures relatives aux cessions des Parts Sociales.

Si l’une des Parties à la Convention de JV viole la présente disposition concernant la
cession de cette dernière, la cession sera inopposable aux autres Parties et à BM Sprl.

Les Parties estiment toutefois qu’en raison du projet qu’elles entendent développer au
sein de BM Spri, la présente Convention de JV sera incessible pendant la période
définie par les dispositions de la présente Convention de JV concernant l'incessibilité
temporaire des Parts Sociales.

Portée

La présente Convention de JV bénéficiera aux Parties et à
cessionnaires autorisés respectifs et liera ceux -ci.

-Ÿ 7 Convention de joint-venture BM Sprt ? mars 2009 46 sur 49
44.6.

44.7.

44.8.

it ou déclaration de la présente Convention de IV qui s'avérerait non
a oi sera réputée nulle et non écrite.

Le fait qu'une Partie à la présente Convention de JV s'abstient d'exiger, à une ou
plusieurs reprises, le respect strict d'une stipulation quelconque de la présente
Convention de JV ne pourra pas être interprété comme une renonciation à cette
stipulation. Toute renonciation par une Partie à une stipulation quelconque de la
présente Convention de JV devra être faite de manière expresse et par écrit.

Rejets de Kakanda

Compte tenu de ce que (i) le Bassin des Rejets de Kakanda ne peut pas être dissocié de
l’exploitation du Concentrateur de Kakanda, {ii} le volume des Rejets de Kakanda a
été majoré depuis 1997, date de l’Accord Préliminaire signé entre GECAMINES et la
société PTM Minerals, par l'exploitation des gisements du Permis d'Exploitation PE
467 par BM Spri, (üi) BM Sprl continuera à alimenter à l'avenir lesdits rejets,
GECAMINES et CAMEC Ple s’accordent de proposer à PTM Minerals l’exploitation,
en commun des Rejets de Kakanda à condition que PTM Minerals renonce à ses
prétentions sur les gisements de Kakanda Nord et de Kakanda Sud, couverts par le
Permis d'Exploitation PE 469.

Après que GECAMINES ait communiqué à CAMEC Plc le contenu des termes de
l'Accord Préliminaire qui la lie à PTM Minerals, les deux Parties ont décidé de
proposer à PTM Minerals d'exploiter à trois les Rejets de Kakanda dans une joint
venture à créer et dont le Capital Social sera réparti à raison de 50% pour PTM
Minerals, de 30% pour GECAMINES et de 20% pour CAMEC Ple.

Intégralité de la Convention de JV

La présente Convention de JV et ses Annexes contiennent l'intégralité de l'accord des
Parties concernant son objet et remplacent tous accords antérieurs entre Parties y
relatifs, notamment les Accords d’Associés BM, SVM et MM.

Environnement

Les activités de BM Spri s'exerceront dans le respect des normes environnementales
internationalement reconnues comme étant de bonne pratique miniè

BM Sprl devra notamment:

“prendre des mesures adéquates, pendant la durée de la
protéger l'environnement et les infrastructures publiq
l'usage industriel normal, conformément aux normes et usakélsjnt
reconnus dans l'industrie minière, pour autant qu'ils peuvent Er sai
République Démocratique Congo, et aux lois en vigueur ; —

A Convention de joint-venture BM Sprl ? î mars 2009 47 sur 49
Qures adéquates, les dommages qui pourraient être causés à
infrastructures publiques utilisées au-delà de l'usage

- 44.9. Engagements complémentaires

Chaque Partie prend l'engagement, à tout moment, notamment après la Date d'Entrée
— en Vigueur, sur demande d'une des Parties, de faire, de signer, de reconnaître et de

remettre tous actes, documents et engagements complémentaires qui s'avéreraient

raisonnablement nécessaires pour une meilleure exécution de toutes les dispositions de
— la présente Convention de JV.

44.10. Langue
La présente Convention de JV est rédigée en langue française.
— 44.11. Annexes:

Annexe A: Plan des Polygones couverts par les Permis d'Exploitation PE 463, PE
— 467, PE 468, PE 469 et PE 2589.
Annexe B: Convention de confidentialité BM Spr!

ARTICLE 45 ; AUTHENTIFICATION DE LA CONVENTION DE JV

Les Parties désignent le Cabinet Emery MUKENDI WAFWANA et Associés, dont le bureau
principal est établi à Kinshasa/Gombe, au 3642 du Boulevard du 30 juin, Futur Tower, bureau
n°1, et le bureau secondaire au coin des avenues Munongo et Mwepu, immeuble BCDC, 4è
étage, dans la commune de Lubumbashi, à Lubumbashi, au Katanga, en personnes de Maîtres
José ILUNGA KAPANDA, Jacques ZAKAYI, Jean Pierre MUYAYA, Eric MUMWENA et
Gabriel KAZADI, agissant collectivement ou individuellement, l’un à défaut des autres, aux
fins de procéder à l’authentification du présent Avenant par Le notaire et de l’accomplissement
des autres formalités exigées par La loi.

_ ARTICLE 46 : ENTREE EN VIGUEUR

_ consolidation des comptes de BM Sprl, de SVM Sprl et de MM Sprl, pe Mrs V M
Spri et de MM Sprl, par BM Spri, absorption constatée en Assemkféé La
dernière, étant entendu que cette consolidation aura lieu (i) après disp
_ Générales particulières, des résultats de la clôture des comptes à
notamment pour ce qui concerne d'éventuelles pertes d’exploit
décembre 2007 et (ii) lors de la transformation de BM Sprl pour les k@oi
Convention de JV.

L/ Convention de joint-venture BM Spri / mars 2009 48 sur 49 4
Ainsi fait à L e 03.54.2009 en six exemplaires originaux, chaque
exemplaires restants étant réservés au Notaire.

#
Vs GENERALE DES CARRIERES ET DES MINES
mn 4
ba x
LT
PAUL FORTIN ASSUMANI SEKIMONYO
Administrateur-Délégué Général Président du Conseil d’ Administration
POUR CAMEC Pl
t DECALION

Convention de joint-venture 8M Spri ? mars 2009 49 sur 49
1]} ACTE NOTARIE

le at dre wresur-JOur di MOIS de... get Age
opgta#ÈNco KILEPA KAKONDO, Notaire de résidence à Lubumbashi

Maître Jean Pierre MUYAYA, Avocat prestant au Cabinet Emery Mukendi Wafwana et
associés, dont les bureaux sont situés au n° 3642, Boulevard du 30 Juin, Futur Tower, 1*
niveau, Local n° 103 Kinshasa -— Gombe / aire Niveau, Immeuble BCDC, coin des Avenues
Munongo et Mwepu, Lubumbashi/Katanga, dûment mandaté par les signataires de l’acte dont
authentification, ci — avant joint.

Lequel, après vérification de son identité et qualité, Nous a présenté l'acte dont les clauses

sont reprises ci-dessus ;

Lecture du contenu de l’acte a été faite par Nous, Notaire au comparant!

Après lecture, le comparant pré qualifié nous a déclaré que l’acte susdit, tel qu’il est dressé
renferme bien l’expression de la volonté de ses mandants.

Enregistré par Nous sou: u rang des minutes de l’ofi Te Notarial de Lubumbashi sous
Le Numéro 22

Mots barrés
Mots ajoutés
Frais d’acte
Frais d'expédition: .19.@ 000, 00.Ffa...................................................
Copie conforme
TOTAL FRAIS PERÇUS : FC 290, +00--Qui

